EX.99.A. Financial Statements KPMG ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Financial Statements and Supplemental Schedules December31, 2013 and 2012 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG KPMG LLP 4200 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder Allianz Life Insurance Company of New York: We have audited the accompanying balance sheets of Allianz Life Insurance Company of New York (theCompany) as of December31, 2013 and 2012, and the related statements of operations, comprehensive income (loss), stockholder’s equity, and cash flows for each of the years in the three-year period ended December31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Allianz Life Insurance Company of New York as of December31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the three-year period ended December31, 2013, in conformity with U.S.generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplementary information included in SchedulesI, II, and III is presented for purposes of additional analysis and is not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Minneapolis, Minnesota March 25, 2014 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Balance Sheets December31, 2013 and 2012 (In thousands, except share data) Assets Investments: Fixed-maturity securities, available-for-sale, at fair value (amortized cost of $615,294 and $637,031, respectively) $ 645,870 711,526 Policy loans 263 261 Derivatives 5,508 2,159 Total investments 651,641 713,946 Cash and cash equivalents 22,710 64,226 Accrued investment income 8,795 8,011 Receivables (net of allowance for uncollectible accounts of $18 and $15, respectively) 4,160 2,492 Reinsurance recoverable 2,501 2,214 Deferred acquisition costs 104,002 92,245 Other assets 28,502 20,454 Assets, exclusive of separate accounts assets 822,311 903,588 Separate account assets 1,986,039 1,577,274 Total assets $ 2,808,350 2,480,862 (Continued) 2 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Balance Sheets December31, 2013 and 2012 (In thousands, except share data) Liabilities and Stockholder’s Equity Policyholder liabilities: Account balances and future policy benefit reserves $ 578,120 693,404 Policy and contract claims 1,528 2,684 Unearned premiums 1,559 1,539 Other policyholder funds 1,801 1,454 Total policyholder liabilities 583,008 699,081 Other derivative liabilities 73,273 5,430 Other liabilities 9,769 31,597 Liabilities, exclusive of separate account liabilities 666,050 736,108 Separate account liabilities 1,986,039 1,577,274 Total liabilities 2,652,089 2,313,382 Stockholder’s equity: Common stock, $10 par value. Authorized, issued, and outstanding 200,000 shares, at December 31, 2013 and 2012 2,000 2,000 Additional paid-in capital 72,500 72,500 Retained earnings 71,414 58,935 Accumulated other comprehensive income, net of tax 10,347 34,045 Total stockholder’s equity 156,261 167,480 Total liabilities and stockholder’s equity $ 2,808,350 2,480,862 See accompanying notes to financial statements. 3 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations Years ended December31, 2013, 2012, and 2011 (In thousands) Revenue: Premiums $ 4,703 4,760 4,759 Policy fees 47,579 36,988 27,780 Premiums and policy fees, ceded (1,549) (1,556) (1,648) Net premiums and policy fees 50,733 40,192 30,891 Interest and similar income, net 29,664 30,850 32,584 Change in fair value of assets and liabilities (78,973) (14,676) (8,116) Realized investment gains, net 829 14,502 1,605 Other revenue 2,795 2,385 1,865 Total revenue 5,048 73,253 58,829 Benefits and expenses: Policyholder benefits 9,668 10,876 845 Change in fair value of annuity embedded derivatives (71,546) 2,473 62,356 Benefit recoveries (1,567) (2,324) (1,213) Net interest credited to account values 25,342 12,545 22,190 Net benefits (38,103) 23,570 84,178 Commissions and other agent compensation 23,011 22,105 21,768 General and administrative expenses 9,399 10,722 18,194 Change in deferred acquisition costs, net (6,163) 4,430 (39,425) Total benefits and expenses (11,856) 60,827 84,715 Income (loss) from operations before income taxes 16,904 12,426 (25,886) Income tax expense (benefit): Current 2,495 17,206 (3,723) Deferred 1,930 (13,885) (6,903) Total income tax expense (benefit) 4,425 3,321 (10,626) Net income (loss) $ 12,479 9,105 (15,260) Supplemental disclosures: Realized investment gains, net: Total other-than-temporary impairment losses on securities $ (241) (169) (270) Portion of loss recognized in other comprehensive income — — — Net impairment losses recognized in realized investment gains, net (241) (169) (270) Other net realized gains 1,070 14,671 1,875 Realized investment gains, net $ 829 14,502 1,605 See accompanying notes to financial statements. 4 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Comprehensive Income (Loss) Years ended December31, 2013, 2012, and 2011 (In thousands) Net income (loss) $ 12,479 9,105 (15,260) Other comprehensive (loss) income: Unrealized (losses) gains on fixed-maturity securities (23,698) 9,568 10,733 Total other comprehensive (loss) income (23,698) 9,568 10,733 Total comprehensive (loss) income $ (11,219) 18,673 (4,527) See accompanying notes to financial statements. 5 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Stockholder’s Equity Years ended December31, 2013, 2012, and 2011 (In thousands) Accumulated Additional other Total Common paid-in Retained comprehensive stockholder’s stock capital earnings income equity 2011: Balance, beginning of year $ 2,000 32,500 65,090 13,744 113,334 Comprehensive income (loss): Net loss — — (15,260) — (15,260) Net unrealized gain on investments, net of shadow adjustments and deferred taxes — — — 10,733 10,733 Total comprehensive loss (4,527) Capital contribution — 20,000 — — 20,000 Balance, end of year $ 2,000 52,500 49,830 24,477 128,807 2012: Balance, beginning of year $ 2,000 52,500 49,830 24,477 128,807 Comprehensive income: Net income — — 9,105 — 9,105 Net unrealized gain on investments, net of shadow adjustments and deferred taxes — — — 9,568 9,568 Total comprehensive income 18,673 Capital contribution — 20,000 — — 20,000 Balance, end of year $ 2,000 72,500 58,935 34,045 167,480 2013: Balance, beginning of year $ 2,000 72,500 58,935 34,045 167,480 Comprehensive income (loss): Net income — — 12,479 — 12,479 Net unrealized loss on investments, net of shadow adjustments and deferred taxes — — — (23,698) (23,698) Total comprehensive loss (11,219) Balance, end of year $ 2,000 72,500 71,414 10,347 156,261 See accompanying notes to financial statements. 6 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Cash Flows Years ended December31, 2013, 2012, and 2011 (In thousands) Cash flows provided by (used in) operating activities: Net income (loss) $ 12,479 9,105 (15,260) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Realized investment gains, net (829) (14,502) (1,605) Change in annuity-related options, derivatives, and gross reserves 66,071 12,557 (3,778) Deferred federal income tax benefit 1,930 (13,885) (6,903) Charges to policy account balances (247) (253) (252) Interest credited to policy account balances 25,275 12,610 22,960 Amortization of discount, net 1,570 1,188 826 Change in: Receivables and other assets (1,971) 8,981 (8,569) Reinsurance recoverable (287) (297) (195) Deferred acquisition costs (6,163) 4,430 (39,425) Future policy benefit reserves (71,613) (5,197) 69,516 Policy and contract claims (1,156) (518) 445 Unearned premiums (56) 73 (72) Other policyholder funds 347 (522) (5,518) Other assets and liabilities (13,836) 21,400 (8,796) Payable to (receivable from) parent (2,924) 5,024 3,020 Total adjustments (3,889) 31,089 21,654 Net cash provided by operating activities 8,590 40,194 6,394 Cash flows provided by (used in) investing activities: Purchase of fixed-maturity securities (109,700) (188,285) (153,511) Sale and other redemptions of fixed-maturity securities 123,684 189,191 99,459 Maturity of fixed-maturity securities 6,980 1,300 2,000 Net change in short-term securities — — 11,888 Other, net (2) 92 57 Net cash provided by (used in) investing activities 20,962 2,298 (40,107) Cash flows (used in) provided by financing activities: Policyholders’ deposits to account balances 1,532 5,030 55,819 Policyholders’ withdrawals from account balances (68,304) (41,074) (25,012) Policyholders’ net transfers between account balances (3,504) (2,254) 5,149 Change in amounts drawn in excess of bank balances (792) 963 653 Contribution from parent — 20,000 20,000 Net cash (used in) provided by financing activities (71,068) (17,335) 56,609 Net change in cash and cash equivalents (41,516) 25,157 22,896 Cash and cash equivalents at beginning of year 64,226 39,069 16,173 Cash and cash equivalents at end of year $ 22,710 64,226 39,069 See accompanying notes to financial statements. 7 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (1)Organization Allianz Life Insurance Company of New York (theCompany) is a wholly owned subsidiary of Allianz Life Insurance Company of North America (Allianz Life), which is a wholly owned subsidiary of Allianz of America, Inc. (AZOA), which is a wholly owned subsidiary of Allianz Europe B.V., which is a wholly owned subsidiary of Allianz Societas Europaea (Allianz SE), a European company domiciled in Germany. The Company is a life insurance company licensed to sell annuity, group and traditional life and group accident and health policies in six states and the District of Columbia. Based on 2013 statutory net premium written, 99% of the Company’s business is annuity. Accident and health, and life insurance combined, amount to less than 1% of the Company’s business. The annuity business consists of variable and fixed-indexed annuities representing 99.8% and 0.2% of 2013 statutory annuity net premium written, respectively. Accident and health business comprises primarily long-term care (LTC) insurance. During 2011, the Company discontinued selling fixed annuity products. Prior to 2011, the Company had discontinued selling life and LTC products. The Company’s primary distribution channel is through broker-dealers. (2)Summary of Significant Accounting Policies (a)Basis of Presentation The Financial Statements have been prepared in accordance with U.S.generally accepted accounting principles (GAAP), which vary in certain respects from accounting practices prescribed or permitted by state insurance regulatory authorities. (b)Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make certain estimates and assumptions that affect reported amounts of assets and liabilities, including reporting or disclosure of contingent assets and liabilities as of the balance sheet date and the reported amounts of revenues and expenses during the reporting period. Future events, including changes in mortality, morbidity, interest rates, capital markets, and asset valuations could cause actual results to differ from the estimates used in the Financial Statements. Such changes in estimates are recorded in the period they are determined. (c)Investment Products and Universal Life Business Investment products consist primarily of variable and fixed annuity products. Premium receipts are reported as deposits to the contract holders’ accounts. Policy fees on the Statements of Operations represent asset fees, cost of insurance charges, administrative fees, charges for guarantees on investment products, and surrender charges for investment products and universal life insurance. These fees have been earned and assessed against contract holders on a daily or monthly basis throughout the contract period and are recognized as revenue when assessed and earned. Amounts assessed that represent compensation to the Company for services to be provided in future periods are not earned in the period assessed. Such amounts are reported as unearned premiums and recognized in operations over the period benefited using the same assumptions and factors used to amortize capitalized acquisition costs. Surrender charges are recognized upon surrender of a contract (Continued) 8 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) in accordance with contractual terms. Derivatives embedded in fixed-indexed and variable products are recorded at fair value and changes in value are included in change in fair value of annuity embedded derivatives on the Statements of Operations. Benefits consist of interest credited to contract holders’ accounts and claims incurred in excess of the contract holders’ account balance and are included in net interest credited to account values and policyholder benefits, respectively, on the Statements of Operations. (d)Life and Accident and Health Insurance Premiums on traditional life products are recognized as earned when due. Benefits and expenses are associated with earned premiums so as to result in recognition of profits over the life of the contracts. This association is accomplished by establishing provisions for future policy benefits and deferral and amortization of related acquisition costs. Accident and health premiums are recognized as earned on a pro rata basis over the risk coverage periods. Benefits and expenses are recognized as incurred. (e)Deferred Acquisition Costs Acquisition costs consist of commissions and other incremental costs that are directly related to the successful acquisition of insurance contracts. Acquisition costs are deferred to the extent recoverable from future policy revenues and gross profits. For interest-sensitive products and variable annuity contracts, acquisition costs are amortized in relation to the present value of expected future gross profits from investment margins and mortality, morbidity, and expense charges. Acquisition costs for accident and health insurance policies are deferred and amortized over the lives of the policies in the same manner as premiums are earned. For traditional life and group life products, such costs are amortized over the projected earnings pattern of the related policies using the same actuarial assumptions used in computing future policy benefit reserves. Deferred acquisition costs (DAC) are reviewed for recoverability, at least annually, and adjusted when necessary. Recoverability is evaluated separately for fixed annuities, variable annuities, and life insurance products. Evaluating recoverability is a two-step process where current policy year issues are evaluated, and then in-force policies are evaluated. Before assessing recoverability, DAC is capped, if necessary, such that the balance cannot exceed the original capitalized costs plus interest. Adjustments to DAC are made to reflect the corresponding impact on the present value of expected future gross profits from unrealized gains and losses on available-for-sale investments used to support policyholder liabilities (commonly known as shadow DAC). These adjustments are included in accumulated other comprehensive income and are explained further in the investments section of this note. Changes in assumptions can have an impact on the amount of DAC reported for annuity and life insurance products and their related amortization patterns. In the event experience differs from assumptions or assumptions are revised, the Company is required to record an increase or decrease in DAC amortization expense (DAC unlocking). In general, increases in the estimated investment spreads and fees result in increased expected future profitability and may lower the rate of DAC amortization, while increases in costs of product guarantees, and lapse/surrender and mortality (Continued) 9 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) assumptions reduce the expected future profitability of the underlying business and may increase the rate of DAC amortization. The Company formally evaluates the appropriateness of the best-estimate assumptions on an annual basis. If the economic environment or policyholder behavior changes quickly and substantially, assumptions will be reviewed more frequently to affirm best estimates. Any resulting DAC unlocking is reflected prospectively as a change in DAC, net on the Statements of Operations. Adjustments may also be made to the estimated gross profits (EGP) related to DAC that correspond with deferred annuities and universal life products for investment activity, such as write-downs on other-than-temporarily impaired fixed-maturity securities. Management action may include assumption changes in the DAC models, such as adjustments to expected future gross profits used, as well as in-force management action such as crediting rate changes or index rate cap adjustments. This approach applies to fixed-maturity securities purchased as investment-grade only and not noninvestment-grade items that were purchased with other yield considerations. See further discussion of DAC unlocking in note8. The Company assesses internal replacements on insurance contracts to determine whether such modifications significantly change the contract terms. An internal replacement represents a modification in product benefits, features, rights, or coverage that occurs by the exchange of an in-force insurance contract for a new insurance contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract. If the modification substantially changes the contract, the remaining DAC on the original contract are immediately expensed and any new DAC on the replacement contract are deferred. If the contract modification does not substantially change the contract, DAC amortization on the original contract continues and any new acquisition costs associated with the modification are immediately expensed. (f)Deferred Sales Inducements Sales inducements are product features that enhance the investment yield to the contract holder on the contract. The Company offers two types of sales inducements on certain universal life and annuity contracts. The first type, an immediate bonus, increases the account value at inception, and the second type, a persistency bonus, increases the account value at the end of a specified period. Annuity sales inducements are deferred when credited to contract holders, and life sales inducements are deferred and recognized as part of the liability for policy benefits. Deferred sales inducements (DSI) is reported in other assets in the Balance Sheets. They are amortized over the expected life of the contract in a manner similar to DAC and are reviewed annually for recoverability. DSI capitalization and amortization is recorded in policyholder benefits on the Statements of Operations. Adjustments to DSI are made to reflect the estimated corresponding impact on the present value of expected future gross profits from unrealized gains and losses on available-for-sale investments used to support policyholder liabilities (commonly known as shadow DSI). These adjustments are included in accumulated other comprehensive income and are explained further in the Investments section of this note. (Continued) 10 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Adjustments may also be made to DSI related to deferred annuities for investment activity, such as write-downs on other-than-temporarily impaired fixed-maturity securities. Management action may include assumption changes in the DSI models, such as adjustments to expected future gross profits used, as well as policyholder changes, such as credited rate changes. This approach applies to fixed-maturity securities purchased at investment-grade only and not noninvestment-grade items that were purchased with other yield considerations. (g)Account Balances and Future Policy Benefit Reserves Policy and contract account balances for interest-sensitive products, which include universal life and fixed deferred annuities, are generally carried at accumulated contract values. For fixed-indexed annuity products, the policyholder obligation is divided into two parts: the first part representing the value of the underlying base contract (host contract); and the second part representing the fair value of the expected index benefit over the life of the contract. The host contract is valued using principles consistent with similar deferred annuity contracts without an index benefit. The index benefit is valued at fair value using current capital market assumptions, such as index and volatility, to estimate future index levels. The index benefit valuation is also dependent upon estimates of future policyholder behavior. The Company must include provisions for the Company’s own credit risk and for risk that the Company’s assumptions about policyholder activity could differ from actual experience. The fair value determination of the index benefit is sensitive to the economic market and interest rate environment, as it is discounted at current market interest rates. There is volatility in this liability due to these external market sensitivities. Policy and contract account balances for variable annuity products are carried at accumulated contract values. Future policy benefit reserves for any death and income benefits that may exceed the accumulated contract values are established using a range of economic scenarios and are accrued using assumptions consistent with those used in estimating gross profits for purposes of amortizing DAC. Future policy benefit reserves for accumulation and withdrawal benefits that may exceed account values are established using capital market assumptions, such as index and volatility, along with estimates of future policyholder behavior. Future policy benefit reserves on traditional life products are computed by the net level-premium method based upon estimated future investment yield, mortality, and withdrawal assumptions, commensurate with the Company’s experience, modified as necessary to reflect anticipated trends, including possible unfavorable deviations. Most life reserve interest assumptions range from 2.6% to 6.0%. (h)Policy and Contract Claims Policy and contract claims include the liability for claims reported but not yet paid, claims incurred but not yet reported (IBNR), and claim settlement expenses on the Company’s accident and health business. Actuarial reserve development methods are generally used in the determination of IBNR liabilities. In cases of limited experience or lack of credible claims data, loss ratios are used to determine an appropriate IBNR liability. Claim and IBNR liabilities of a short-term nature are not (Continued) 11 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) discounted, but those claim liabilities resulting from disability income or long-term care benefits include interest and mortality discounting. (i)Reinsurance The Company assumes and cedes business with other insurers. Reinsurance premium and benefits paid or provided are accounted for in a manner consistent with the basis used in accounting for original policies issued and the terms of the reinsurance contracts and are included in premiums and policy fees, ceded, and benefit recoveries, respectively, on the Statements of Operations. Insurance liabilities are reported before the effects of reinsurance. Account balances and future policy benefit reserves, and policy and contract claims covered under reinsurance contracts are recorded as a reinsurance recoverable on the Balance Sheets. Amounts paid or deemed to have been paid for claims covered by reinsurance contracts are recorded as receivables on the Balance Sheets. Reinsurance recoverables are recognized in a manner consistent with the liabilities related to the underlying reinsured contracts. Amounts due to other insurers on assumed business are recorded as a reinsurance payable, and are included in other liabilities on the Balance Sheets. A gain recognized when the Company enters into a coinsurance agreement with a third-party reinsurer is deferred and recorded in other liabilities on the Balance Sheets. Such gains are amortized into operations over the revenue-producing period or the claims run-off period, of the related reinsured policies. These amortized gains are recorded in other revenue on the Statements of Operations. (j)Investments Fixed-maturity and Equity Securities The Company has portfolios of certain fixed-maturity securities classified as “available-for-sale.” Accordingly, the securities are carried at fair value, and related unrealized gains and losses are credited or charged directly to accumulated other comprehensive income in stockholder’s equity, net of tax and related shadow adjustments. The adjustments to DAC and DSI represent the change in amortization that would have been required as a charge or credit to operations had such unrealized amounts been realized. Dividends are accrued on the date they are declared, and interest is accrued as earned. Premiums or discounts on fixed-maturity securities are amortized using the constant yield method. Realized gains and losses are computed based on the average cost basis of all lots owned of each security. Mortgage-backed securities and structured securities are amortized using anticipated prepayments. Prepayment assumptions for loan-backed securities are obtained from various external sources or internal estimates. The Company believes these assumptions are consistent with those a market participant would use. The Company recognizes income using a constant effective yield method based on prepayment assumptions and the estimated economic life of the securities. When estimated prepayments differ significantly from anticipated prepayments, the effective yield is recalculated to reflect actual payments to date and anticipated future payments using the retrospective method. Any resulting adjustment is included in interest and similar income, net on the Statements of Operations. (Continued) 12 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Short-term securities are carried at amortized cost, which approximates fair value. Policy loan balances, which are supported by the underlying cash value of the policies, are carried at unpaid principal balances, which approximate fair value. The fair value of fixed-maturity securities is obtained from third-party pricing sources whenever possible. Management completes its own Independent Price Verification (IPV) process, which ensures security pricing is obtained from a third-party source other than the sources used by the investment managers. The IPV process supports the reasonableness of price overrides and challenges by the investment managers and reviews pricing for appropriateness. Results of the IPV are reviewed by the Company’s Pricing Committee. The Company reviews the available-for-sale investment portfolio to determine whether or not declines in fair value are other than temporary. The Company continues to evaluate factors in addition to average cost and fair value, including credit quality, the extent and duration of the decline, market analysis, current events, recent price declines, likelihood of recovery in a reasonable period of time, and management’s judgment, to determine whether fixed-income securities are considered other-than-temporarily impaired. In addition, the Investments – Debt and Equity Securities Topic of the Financial Accounting Standards Board (FASB) Accounting Standards Codification (Codification) requires that the Company evaluate other-than-temporary impairments (OTTI) on available-for-sale and held-to-maturity fixed-maturity securities based on additional factors. Specifically, declines in value resulting from changes in risk-free interest rates must also be considered. When the fair value of a fixed-maturity security is less than its amortized cost, the Company assesses whether or not: (i)it has the intent to sell the security or (ii)it is more likely than not that the Company will be required to sell the security before its anticipated recovery. The Company evaluates these factors to determine whether the Company or any of its investment managers have an intent to sell a security or a group of securities. Additionally, the Company performs a cash flow projection for several years into the future to determine whether cash needs would require the sale of any securities in an unrealized loss position. If either of these conditions is met, the Company must recognize an OTTI for the difference between the investment’s amortized cost basis and its fair value through earnings. For securities that do not meet the above criteria, and the Company does not expect to recover a security’s amortized cost basis, the security is considered other-than-temporarily impaired. For these securities, the Company separates the total impairment into the credit loss component and the amount of the loss related to other factors. The amount of the total impairment related to credit loss is considered an OTTI and is recognized in realized investment gains, net on the Statements of Operations. The amount of the total impairment related to other factors is recognized in other comprehensive income, net of impacts to DAC, DSI, reserves, and deferred income taxes. For available-for-sale and held-to-maturity securities that have recognized an OTTI through earnings, if through subsequent evaluation there is a significant increase in the cash flow expected, the difference between the amortized cost basis and the discounted cash flows expected to be collected is accreted as interest income. Subsequent increases and decreases not related to additional credit losses in the fair value of available-for-sale securities are included as a separate component in the Statements of Comprehensive Income (loss). (Continued) 13 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The Company evaluates whether a credit loss exists by considering primarily the following factors: (a)the length of time and extent to which the fair value has been less than the amortized cost of the security, (b)changes in the financial condition, credit rating, and near-term prospects of the issuer, (c)whether the issuer is current on contractually obligated interest and principal payments, (d)changes in the financial condition of the security’s underlying collateral, if any, and (e)the payment structure of the security. The Company uses a probability-weighted cash flow model for corporate bonds to determine the credit loss amount. This measurement is a quantitative and qualitative process that incorporates information received from third-party sources along with certain internal assumptions and significant judgments regarding the future performance of the security. The Company’s probability-weighted cash flow model involves assumptions including, but not limited to, various performance indicators, such as historical and projected default and recovery rates, credit ratings, and current delinquency rates. For structured securities, the Company selects a probability-weighted or best estimate cash flow model depending on the specifics of the individual security and the information available to measure the expected cash flows of the underlying collateral. In the event that sufficient information is not available to measure the expected cash flows of a structured security in a timely manner due to a lack of available information on the valuation date, the entire decline in fair value is considered to be related to credit loss. The Company provides a supplemental disclosure on its Statements of Operations that presents the total OTTI losses recognized during the period less the portion of OTTI losses recognized in other comprehensive income to equal the credit-related portion of OTTI that was recognized in earnings during the period. The portion of OTTI losses recognized in other comprehensive income includes the portion of OTTI losses related to factors other than credit recognized during the period, offset by reclassifications of OTTI losses previously determined to be related to factors other than credit that are determined to be credit-related in the current period. The amount presented in the supplemental disclosure on the Statements of Operations represents the portion of OTTI losses recognized in other comprehensive income and excludes subsequent increases and decreases in the fair value of these securities. The Company views equity securities that have a fair value of at least 20% below average cost at the end of a quarter or are in an unrealized loss position for nine consecutive months as other-than-temporarily impaired. However, other factors, including market analysis, current events, recent price declines, and management’s judgment related to the likelihood of recovery within a reasonable period of time, are also used to determine whether equity securities are considered other-than-temporarily impaired and may result in an equity security being impaired. All previously impaired equity securities will incur additional OTTI should the fair value fall below the book value. Impairments in the value of securities held by the Company, considered to be other than temporary, are recorded as a reduction of the cost of the security, and a corresponding realized loss is recognized in the Statements of Operations. The Company adjusts DAC, and DSI for impairments on securities, as discussed in their respective sections of this note. (Continued) 14 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Futures Contracts The Company provides additional benefits through certain annuity products, which are linked to the growth in the Standard and Poor’s (S&P) 500Index and the NASDAQ 100Index. The Company has analyzed the characteristics of these benefits and uses exchange-traded futures contracts tied to an appropriate underlying index with similar characteristics with the objective to economically hedge these risks. The Company uses exchange-traded futures contracts with the objective to increase the effectiveness of the economic hedge. Management monitors in-force amounts and futures contract values to ensure matching and to identify mismatches. If persistency assumptions were to deviate significantly from anticipated rates, management would purchase or sell futures contracts as deemed appropriate or take other actions. Futures contracts do not require an initial cash outlay and the Company has agreed to daily net settlement based on movements of the representative index. Therefore, no asset or liability is recorded on the Balance Sheets. Gains and/or losses on futures contracts are included in change in fair value of annuity embedded derivatives on the Statements of Operations. Interest Rate Swaps The Company utilizes interest rate swaps to hedge cash flows and market risks embedded in certain annuities. The interest rate swaps are reported at fair value as derivatives on the Balance Sheets. The fair value of the interest rate swaps is derived using a third-party vendor software program and deemed by management to be reasonable. Changes in unrealized gains and losses on the swaps are recorded in change in fair value of assets and liabilities on the Statements of Operations. (k)Receivables Receivable balances (contractual amount less allowance for doubtful accounts) are based on pertinent information available to management as of year-end, including the financial condition and creditworthiness of the parties underlying the receivables. Receivable balances are monitored and allowances for doubtful accounts are maintained based on the nature of the receivable, and the Company’s assessment of the ability to collect. The allowance is estimated by aging the balances due from individual parties and generally setting up an allowance for any balances that are more than 90days old. (l)Income Taxes The Company and the Company’s parent, Allianz Life, file a consolidated federal income tax return with AZOA and many of its wholly owned subsidiaries. The consolidated tax allocation agreement stipulates that each company participating in the return will bear its share of the tax liability pursuant to certain tax allocation elections under the Internal Revenue Code and its related regulations, and that reimbursement will be in accordance with an intercompany tax reimbursement arrangement. The Company generally will be paid for the tax benefit on its losses and any other tax attributes to the extent it could have obtained a benefit against the Company’s post-1990 separate return tax liability. (Continued) 15 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The Company provides for federal income taxes based on amounts the Company believes it ultimately will owe. Inherent in the provision for federal income taxes are estimates regarding the deductibility of certain items and the realization of certain tax credits. In the event the ultimate deductibility of certain items or the realization of certain tax credits differs from estimates, the Company may be required to significantly change the provision for federal income taxes recorded on the Balance Sheets. Any such change could significantly affect the amounts reported on the Statements of Operations. Management uses best estimates to establish reserves based on facts and circumstances regarding tax exposure items where the ultimate deductibility is open to interpretation. Quarterly, management evaluates the appropriateness of such reserves based on any developments specific to their fact patterns. Information considered includes results of completed tax examinations, Technical Advice Memorandums, and other rulings issued by the Internal Revenue Service (IRS) or the tax courts. The Company utilizes the asset and liability method of accounting for income tax. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. Valuation allowances are established when it is determined that it is more likely than not that the deferred tax asset will not be fully realized or that the related temporary differences, such as OTTI, will not reverse over time (see further discussion in note13). (m)Separate Accounts and Annuity Product Guarantees The Company issues variable annuity contracts through its separate accounts for which investment income and investment gains and losses accrue directly to, and investment risk is borne by, the contract holder. The Company recognizes gains or losses on transfers from the general account to the separate accounts at fair value to the extent of contract holder interests in separate accounts, which are offset by changes in contract holder liabilities. The Company also issues variable annuity contracts through its separate accounts, where the Company provides certain contractual guarantees to the contract holder. These guarantees are in the form of a guaranteed minimum death benefit (GMDB), a guaranteed minimum income benefit (GMIB), a guaranteed minimum accumulation benefit (GMAB), and a guaranteed minimum withdrawal benefit (GMWB). These guarantees provide for benefits that are payable to the contract holder in the event of death, annuitization, or at specified dates during the accumulation period. Separate account assets supporting variable annuity contracts represent funds for which investment income and investment gains and losses accrue directly to contract holders. Each fund has specific investment objectives, and the assets are carried at fair value. The assets of each account are legally segregated and are not subject to claims that arise out of any of the other business of the Company. Separate account assets and liabilities are reported as summary totals on the Balance Sheets. Amounts charged to the contract holders for mortality and contract maintenance are included in policy fees on the Statements of Operations. These fees have been earned and assessed against (Continued) 16 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) contract holders on a daily or monthly basis throughout the contract period and are recognized as revenue when assessed and earned. Changes in GMDB and GMIB are calculated in accordance with the Financial Services – Insurance Topic of the Codification, and are included in policyholder benefits on the Statements of Operations. GMAB and GMWB are considered to be embedded derivatives under the Derivatives and Hedging Topic of the Codification, and the changes in these embedded derivatives are included in change in fair value of annuity embedded derivatives on the Statements of Operations. The GMDB net amount at risk is defined as the guaranteed amount that would be paid upon death, less the current accumulated contract holder account value. The GMIB net amount at risk is defined as the current amount that would be needed to fund expected future guaranteed payments less the current contract holder account value, assuming that all benefit selections occur as of the valuation date. The GMAB net amount at risk is defined as the current amount that would be added to the contracts less the current contract holder account value. The GMWB net amount at risk is defined as the current accumulated benefit base amount less the current contract holder account value. The GMDB provides a specified minimum return upon death. The survivor has the option to terminate the contract or continue it and have the death benefit paid into the contract. The Company’s GMDB options have the following features: ● Return of Premium: Provides the greater of account value or total deposits made to the contract, less any partial withdrawals and assessments ● Reset: Provides the greater of a return of premium death benefit or the most recent five-year anniversary account value (prior to age81), adjusted for withdrawals ● Ratchet: Provides the greater of a return of premium death benefit or the highest specified anniversary account value (prior to age81), adjusted for withdrawals. There are three versions of ratchet, with the difference based on the definition of anniversary: quarter, evaluated quarterly; annual, evaluated annually; and six-year, evaluated every sixth year. The GMIB is a living benefit that provides the contract holder with a guaranteed annuitization value. The GMIB features are: ● Return of Premium: Provides the greater of account value or total deposits made to the contract, less any partial withdrawals and assessments ● Rollup: Provides an annuitization value equal to the greater of account value and premiums, adjusted for withdrawals accumulated with a compound interest rate, which is subject to a cap for certain interest rates and products The GMDB and GMIB liabilities are determined each period by estimating the expected future claims in excess of the associated account balances. The Company regularly evaluates estimates and adjusts the additional liability balance, with a related charge or credit to policyholder benefits on the Statements of Operations, if actual experience or other evidence suggests that earlier assumptions should be revised. (Continued) 17 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The following assumptions were used to determine the GMDB and GMIB liabilities as of December31, 2013 and 2012: ● 100 stochastically generated investment performance scenarios. ● Mean investment performance assumption was 6.5% for 2013 and 2012. ● Volatility assumption was 13.4% for 2013 and 2012. ● Mortality assumption of 93.3% and 94.0% of the Annuity 2000 Mortality Table for actively sold variable annuity products for 2013 and 2012, respectively, and 50% of the 1ortality Table for all other products. ● Lapse rates vary by contract type and duration. Spike rates could approach 40%, with an ultimate rate around 15%. ● Discount rates vary by contract type and are equal to an assumed long-term investment return (6.5%), less the applicable mortality and expense rate. ● GMIB contracts contain a dynamic lapse assumption. For example, if the contract is projected to have a large additional benefit, then it becomes less likely to lapse. The GMAB is a living benefit that provides the contract holder with a guaranteed value that was established at least fiveyears prior at each contract anniversary. This benefit is first available at the fifth contract anniversary, seventh contract anniversary, or tenth contract anniversary depending on the type of contract. Depending on the contract holder’s selection at issue, this value either may be a return of premium or may reflect market gains, adjusted at least proportionately for withdrawals. The contract holder also has the option to reset this benefit. The GMWB is a living benefit that provides the contract holder with a guaranteed amount of income in the form of partial withdrawals. The benefit is payable provided the covered person is between the specified ages in the contract. The benefit is a fixed rate (depending on the age of the covered person) multiplied by the benefit base in the firstyear the benefit is taken and contract value in following years. The benefit does not decrease if the contract value decreases due to market losses. The benefit can decrease if the contract value is reduced by withdrawals. The benefit base used to calculate the initial benefit is the maximum of the contract value, the quarterly anniversary value, or the guaranteed annual increase of purchase payments (capped at twice the total purchase payments). Additionally, there is a GMWB living benefit where the benefit is an initial payment percentage established at issue, based on issue age. For each year there is a year-over-year contract value increase, the payment percentage will increase by 1.0% (up to age 91). This payment percentage is applied against total purchase payments instead of a benefit base value. The GMAB and GMWB liabilities are determined each period as the difference between expected future claims and the expected future profits. One result of this calculation is that these liabilities can be negative (contra-liability). The Company regularly evaluates estimates used and adjusts the additional liability balance, with a related charge or credit to change in fair value of annuity embedded derivatives on the Statements of Operations, if experience or other evidence suggests that (Continued) 18 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) earlier assumptions should be revised. Products featuring these benefits were first issued in 2007. In the calendar year that a product launches, the reserves are set to zero, until the policy’s first anniversary date. The following assumptions were used to determine the GMAB and GMWB liabilities as of December31, 2013 and 2012: ● 1000 stochastically generated investment performance scenarios. ● Market volatility assumption varies by fund type and grades from a current volatility number to a long-term assumption over fouryears as shown below: Long-term Current forward Fund index type volatility volatility 2013: Large cap 15.8% 18.2% Bond International Small cap Cash — — Long-term Current forward Fund index type volatility volatility 2012: Large cap 18.5% 19.8% Bond International Small cap Cash — — ● Mortality assumption of 93.3% and 94.0% of the Annuity 2000 Mortality Table for actively sold variable annuity products for 2013 and 2012, respectively, and 50% of the 1ortality Table for all other products. ● Lapse rates vary by contract type and duration. Spike rates could approach 40%, with an ultimate rate around 15%. ● Discount rates are the current month’s London Interbank Offered Rate (LIBOR) plus a company-specific spread. In 2012 and prior years, these cash flows were discounted using the U.S.Treasury rate plus a company-specific spread. (Continued) 19 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The Company has in-force fixed-indexed annuities with a GMWB as an optional rider. The GMWB has a roll-up feature. The net amount at risk is partially limited because the contract holder account value has an annual credit that is floored at zero. Since the account value cannot decrease, in contrast to a variable annuity, the difference between the withdrawal value and the account value will not diverge to the degree that is possible in a variable annuity. (n)Permitted Statutory Accounting Practices The Company is required to file annual statements with insurance regulatory authorities, which are prepared on an accounting basis prescribed or permitted by such authorities. Prescribed statutory accounting practices include state laws, regulations, and general administrative rules, as well as a variety of publications of the National Association of Insurance Commissioners (NAIC). Permitted statutory accounting practices encompass all accounting practices that are not prescribed; such practices differ from state to state, may differ from company to company within a state, and may change in the future. The Company did not have any permitted practices in effect in 2013. (o)Recently Issued Accounting Pronouncements – Adopted In July2013, the FASBissued guidance that indefinitely defers the effective date of certain quantitative disclosure requirements for an employee benefit plan, other than those plans that are subject to the Securities and Exchange Commission’s filing requirements, that hold investments in the plan sponsor’s own nonpublic entity equity securities, including equity securities of its plan sponsor’s nonpublic affiliated entities that are within the scope of the disclosure requirements in the fair value measurement and disclosure requirements issued in 2011. This guidance is effective immediately upon issue. However, the Company does not have employee benefit plans that invest in nonpublic equity of the Company or any of its affiliates. In July2013, the FASBissued guidance allowing the Fed Funds Effective Swap Rate (OIS) to be used as a benchmark interest rate for hedge accounting purposes, in addition to the US Treasury rate and LIBOR. Additionally, this guidance removes a restriction that previously required similar hedges to use the same benchmark interest rate. As part of this guidance, the glossary of the Codification was updated to define the OIS rate and define that it is considered a proxy for a risk-free interest rate. This guidance is effective for hedging relationships beginning on or after July17, 2013. The Company adopted this guidance beginning July17, 2013. The Company has not designated new hedging relationships using OIS in 2013. However, the Company began discounting its collateralized derivatives recorded at fair value using OIS as the discount rate in 2013. In February2013, the FASBissued guidance requiring an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under GAAP that provide additional detail about those (Continued) 20 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) amounts. This guidance is effective for fiscal years beginning after December15, 2012. This guidance was adopted January1, 2013. The Company elected to present the required information in note19 to the Financial Statements. In October2010, the FASBissued guidance that changes the accounting for costs associated with acquiring or renewing insurance contracts. Specifically, the guidance changes the definition of acquisition costs eligible for deferral. The new definition is meant to reduce diversity in practice regarding the types of expenses treated as DAC in the insurance industry. The new DAC definition states that acquisition costs include only those incremental costs that are directly related to the successful acquisition of insurance contracts. An entity may defer incremental direct costs of contract acquisition that are incurred in transactions sold by independent third parties and incremental direct costs of contract acquisition that are incurred in transactions sold by employees. Additionally, an entity may capitalize as DAC only those advertising costs meeting the capitalization criteria for direct-response advertising. All other acquisition costs are to be charged to expense as incurred. The guidance is effective for fiscal years, and interim periods within those fiscal years, beginning after December15, 2011. The Company adopted this guidance beginning January1, 2012. In 2012, the Company capitalized $18,078 of acquisition costs compared to $20,123 that would have been capitalized if the Company’s previous policy had continued to be applied. (p)Recently Issued Accounting Pronouncements – To Be Adopted In July2013, the FASBissued guidance about the presentation of unrecognized tax benefits. This guidance requires an unrecognized tax benefit, or a portion of an unrecognized tax benefit, be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. The guidance is effective for fiscal years beginning after December15, 2013. The Company does not expect the guidance to have a material financial impact on the Company’s Financial Statements. In April2013, the FASBissued guidance that requires an entity to prepare its financial statements using the liquidation basis of accounting when liquidation is imminent. Liquidation is imminent when the likelihood is remote that the entity will return from liquidation and either a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties or a plan for liquidation is being imposed by other forces (for example, involuntary bankruptcy). If a plan for liquidation was specified in the entity’s governing documents from the entity’s inception (for example, limited-life entities), the entity should apply the liquidation basis of accounting only if the approved plan for liquidation differs from the plan for liquidation that was specified at the entity’s inception. This guidance does not apply to investment companies under the Investment Company Act of 1940. The guidance is effective for annual reporting periods beginning after December15, (Continued) 21 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) 2013. The Company does not expect the guidance to have a material financial impact on the Company’s Financial Statements. In March2013, the FASBissued guidance that applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. Changes are applied prospectively with early adoption permitted. The guidance is effective for fiscal years beginning after December15, 2013. The Company does not expect the guidance to have a material financial impact on the Company’s Financial Statements. In February2013, the FASBissued guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements that are not included in other guidance and for which the total amount of the obligation is fixed at the reporting date. Examples of such liabilities include debt arrangements, other contractual obligations, and settled legal and judicial rulings. The guidance is effective for fiscal years beginning after December15, 2013. The Company does not expect the guidance to have a material financial impact on the Company’s Financial Statements. In July2011, the FASBissued guidance that addresses how health insurers should recognize and classify, in their income statements, fees mandated by the Patient Protection and Affordable Care Act as amended by the Health Care and Education Reconciliation Act (theActs). The Acts impose an annual fee (not tax deductible) on health insurers for each calendar year beginning on or after January1, 2014. The liability for the fee should be estimated and recorded in full once the entity provides qualifying health insurance in the calendar year with a corresponding deferred cost that is amortized to expense using a straight-line method of allocation unless another method better allocates the fee over the calendar year that it is payable. The guidance is effective for calendar years beginning after December31, 2014, when the fee initially becomes effective. The Company does not expect the guidance to have a material financial impact on the Company’s Financial Statements. (q)Accounting Changes On September30, 2012, the Company applied a prospective change to its method of grouping insurance policies for measuring amortization of DAC and DSI for its variable annuity policies. This change was a change in estimate that is inseparable from the effect of a related change in accounting principle. The implementation of the new DAC and DSI groupings better reflect the way the Company examines the profitability of its variable business and results in more logical amortization rates, sensitivities, and other analyses. The implementation of this change resulted in additional income from operations before income taxes of $4,820 for theyear ended December31, 2012. During 2012, the Company recorded a change in estimate related to the implementation of a new model for the valuation of policyholder reserves, DAC, and DSI for the Company’s fixed and fixed-indexed annuities. Reserve changes were primarily driven by more sophisticated modeling of newer product features such as lifetime income riders. In addition to DAC amortization related to (Continued) 22 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) these reserve changes, the Company’s DAC balances changed as a result of bringing the DAC projection model in line with the reserve model. Historically, the valuation and projection models were distinct in such cases as compression and product mapping. Now, valuation and projection are maintained within the same model, which provides greater consistency and a more refined estimate. This change in estimate resulted in a reserve increase of $1,583, and caused a reduction of DAC and DSI amortization of $76 for the year ended December31, 2012. (r)Reclassification Certain prior year balances have been reclassified to conform to the current year presentation. (3)Risk Disclosures The following is a description of the most significant risks facing the Company and how the Company attempts to mitigate those risks: (a)Credit Risk Credit risk is the risk that issuers of fixed-rate and variable-rate income securities or transactions with other parties, such as reinsurers, default on their contractual obligations, resulting in unexpected credit losses. The Company mitigates this risk by adhering to investment policies and limits that provide portfolio diversification on an asset class, asset quality, creditor, and geographical basis, and by complying with investment limitations governed by state insurance laws and regulations, as applicable. The Company considers all relevant objective information available in estimating the cash flows related to structured securities. The Company actively monitors and manages exposures, and determines whether any securities are impaired. The aggregate credit risk taken in the investment portfolio is influenced by management’s risk/return preferences, the economic and credit environment, and the ability to manage this risk through liability portfolio management. For derivative counterparties, the Company mitigates credit risk by tracking and limiting exposure to each counterparty through limits that are reported regularly and, once breached, restricts further trades; establishing relationships with counterparties rated A- and higher; and monitoring the credit default swap (CDS) of each counterparty as an early warning signal to cease trading when CDS spreads imply severe impairment in credit quality. The Company has executed Credit Support Annexes (CSA) with all active counterparties and requires a CSA from all new counterparties added to the counterparty pool. The CSA agreement further limits credit risk by requiring counterparties to post collateral to a segregated account to cover any counterparty exposure. (b)Credit Concentration Risk Credit concentration risk is the risk of increased exposure to significant asset defaults (of a single security issuer or class of security issuers); economic conditions (if business is concentrated in a (Continued) 23 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) certain industry sector or geographic area); or adverse regulatory or court decisions (if concentrated in a single jurisdiction) affecting credit. Concentration risk exposure is monitored regularly. The Company’s Finance Committee, responsible for asset/liability management issues (ALM), recommends an investment policy to the Company’s Board of Directors (BOD). The investment policy and accompanying investment mandates specify asset allocation among major asset classes and the degree of asset manager flexibility for each asset class. The investment policy complies, at a minimum, with state statutes. Compliance with the policy is monitored by the Finance Committee who is responsible for implementing internal controls and procedures. Deviations from the policy are monitored and addressed. The Finance Committee and subsequently the BOD review the policy and mandates at least annually. To further mitigate this risk, internal concentration limits based on credit rating and sector have been established and are monitored regularly. Any ultimate obligor group exceeding these limits is placed on a restricted list to prevent further purchases, and the excess exposure may be actively sold down to comply with concentration limit guidelines. Further, the Company performs a quarterly concentration risk calculation to ensure compliance with the State of New York basket clause. (c)Liquidity Risk Liquidity risk is the risk that unexpected timing or amounts of cash needed will require liquidation of assets in a market that will result in a realized loss or an inability to sell certain classes of assets such that an insurer will be unable to meet its obligations and contractual guarantees. Liquidity risk also includes the risk that in the event of a company liquidity crisis refinancing is only possible at higher interest rates or by liquidating assets at a discount. Liquidity risk can be affected by the maturity of liabilities, the presence of withdrawal penalties, the breadth of funding sources, and terms of funding sources. It can also be affected by counterparty collateral triggers as well as whether anticipated liquidity sources such as credit agreements are cancelable. The Company manages liquidity within four specific domains: (1)monitoring product development, product management, business operations, and the investment portfolio; (2)setting ALM strategies; (3)managing the cash requirements stemming from the Company’s derivative dynamic hedging activities; and (4)establishing liquidity facilities to provide additional liquidity. The Company has established liquidity risk limits, which are approved by the Company’s Risk Committee, and the Company monitors its liquidity risk regularly. (d)Interest Rate Risk Interest rate risk is the risk that interest rates will change and cause a decrease in the value of an insurer’s assets relative to the value of its liabilities and/or an unfavorable change in prepayment activity resulting in compressed interest margins. (Continued) 24 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The Company has an ALM strategy to align cash flows and duration of the investment portfolio with policyholder liability cash flows and duration. The Company further limits interest rate risk on variable annuity guarantees through interest rate hedges. (e)Equity Market Risk Equity market risk is the risk that movements in the equity markets will cause a decrease in the value of an insurer’s assets relative to the value of its liabilities. The policy value of the fixed indexed annuity products is linked to equity market indices. The Company economically hedges this exposure with derivatives. The variable annuity products provide a minimum guaranteed level of payments irrespective of market movements. The Company has adopted an economic hedging program to manage the equity risk of these products. The Company monitors the economic and accounting impacts of equity stress scenarios on assets and liabilities regularly. Basis risk is the risk that the variable annuity hedge asset value changes unexpectedly relative to the value of the underlying separate account funds of the variable annuity contracts. Basis risk may arise from the Company’s inability to directly hedge the underlying mutual funds of the variable annuity contracts. The Company mitigates this risk through regular review and synchronization of fund mappings, product design features, and hedge design. (f)Legal/Regulatory Risk Legal/regulatory risk is the risk that changes in the legal or regulatory environment in which the Company operates may result in reduced demand for its products or additional expenses not assumed in product pricing. Additionally, the Company is exposed to risk related to how the Company conducts itself in the market and the suitability of its product sales to contract holders. The Company mitigates this risk by monitoring all market-related exposure, participating in national and international discussions relating to legal, regulatory, and accounting changes that may impact the business. A formal process exists to assess the Company’s risk exposure to changes in regulation. (g)Ratings Risk Ratings risk is the risk that rating agencies change their outlook or rating of the Company. The rating agencies generally utilize proprietary capital adequacy models in the process of establishing ratings for the Company. The Company is at risk of changes in these models and the impact that changes in the underlying business that the Company is engaged in can have on such models. To mitigate this risk, the Company maintains regular communications with the rating agencies and evaluates the impact of significant transactions on such capital adequacy models and considers the same in the design of transactions to minimize the adverse impact of this risk. Stress tests are performed regularly to assess how rating agency capital adequacy models would be impacted by severe economic events. (Continued) 25 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (h)Mortality Risk Mortality risk is the risk that life expectancy assumptions used by the Company to price its products are too high (i.e., insureds live shorter than expected lives). Conversely, longevity risk is the risk that life expectancy assumptions used by the Company to price its products are too low (i.e., insureds live longer than expected lives). The Company mitigates mortality risk primarily through reinsurance, whereby the Company cedes a significant portion of its new and existing mortality to third parties. The Company manages mortality risk through the underwriting process. The Company also manages both mortality and longevity risks by reviewing its mortality assumptions at least annually, and reviewing mortality experience periodically. (i)Lapse Risk Lapse risk is the risk that actual lapse experience evolves differently than the assumptions used for pricing and valuation exercises leading to a significant loss in Company value and/or income. The Company mitigates this risk by performing sensitivity analysis at the time of pricing, ALM and regular monitoring of policyholder experience. The Company quantifies lapse risk periodically. (j)Reinsurance Risk Reinsurance risk is the risk that reinsurance companies default on their obligation where the Company has ceded a portion of its insurance risk. The Company uses reinsurance to limit its risk exposure to certain business lines and to enable better capital management. The Company mitigates this risk by requiring certain counterparties to meet thresholds related to the counterparty’s credit rating, exposure, or other factors. If the thresholds are not met, the counterparties are required to establish a trust or letter of credit backed by assets meeting certain quality criteria. All arrangements are regularly monitored to determine whether trusts or letters of credit are sufficient to support the ceded liabilities and that their terms are being met. Also, the Company regularly reviews the financial standings and ratings of its reinsurance counterparties and monitors concentrations of credit risk to minimize its exposure to significant losses from reinsurer insolvencies. Reinsurance contracts do not relieve the Company from its obligations to policyholders. Failure of reinsurers to honor their obligations could result in losses to the Company. (Continued) 26 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (4)Investments (a)Fixed-maturity Securities At December31, the amortized cost, gross unrealized gains, gross unrealized losses, and fair values of available-for-sale securities are as shown in the following tables: OTTI in accumulated Gross Gross other Amortized unrealized unrealized Fair comprehensive cost gains losses value income 2013: Fixed-maturity securities: U.S. government $ — States and political subdivisions — Foreign government 44 — Public utilities — Corporate securities — Mortgage-backed securities — Total $ — OTTI in accumulated Gross Gross other Amortized unrealized unrealized Fair comprehensive cost gains losses value income 2012: Fixed-maturity securities: U.S. government $ — — States and political subdivisions — Foreign government 65 — — Public utilities 30 — Corporate securities — Mortgage-backed securities 8 — Total $ — (Continued) 27 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The net unrealized gains on available-for-sale securities consist of the following at December31: Available-for-sale: Fixed-maturity securities $ Adjustments for: Shadow adjustments Deferred taxes Net unrealized gains $ The amortized cost and fair value of available-for-sale fixed-maturity securities at December31, 2013, by contractual maturity, are shown below: Amortized cost Fair value Available-for-sale: Due in one year or less $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities Total available-for-sale fixed-maturity securities $ Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. The amortized cost of fixed-maturity securities with rights to call or prepay without penalty is $190,302 as of December31, 2013. Proceeds from sales of fixed-maturity securities are presented in the table below: Fixed-maturity securities: Proceeds from sales $ As of December31, 2013 and 2012, investments with a carrying value of $1,650 and $1,668, respectively, were pledged to the New York Superintendent of Insurance, as required by statutory regulation. (Continued) 28 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The Company’s available-for-sale securities portfolio includes mortgage-backed securities. Due to the high quality of these investments and the lack of subprime loans within the securities, the Company does not have a material exposure to subprime mortgages. (b)Unrealized Investment Losses Unrealized losses on available-for-sale securities and the related fair value as of December31 are shown below: 12 months or less Greater than 12 months Total Unrealized Unrealized Unrealized Fair value losses Fair value losses Fair value losses 2013: Fixed-maturity securities: U.S. government $ — — States and political subdivisions Foreign government — — Public utilities 85 Corporate securities Mortgage-backed securities — — Total temporarily impaired available- for-sale securities $ 2012: Fixed-maturity securities: States and political subdivisions $ — — Public utilities — — 30 30 Corporate securities 76 Mortgage-backed securities 8 — — 8 Total temporarily impaired available- for-sale securities $ As of December31, 2013 and 2012, there were 79 and 10 available-for-sale fixed-maturity securities that were in an unrealized loss position, respectively. As of December31, 2013 and 2012, of the total amount of unrealized losses, $9,524 or 97.5% and $325 or 64.9%, respectively, are related to unrealized losses on investment-grade securities. (Continued) 29 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Investment grade is defined as a security having a credit rating of Aaa, Aa, A, or Baa from Moody’s or a rating of AAA, AA, A, or BBB from S&P, or a NAIC rating of 1 or 2 if a Moody’s or S&P rating is not available. Unrealized losses on securities are principally related to changes in interest rates or changes in sector spreads from the date of purchase. As contractual payments continue to be met, management continues to expect all contractual cash flows to be received. As mentioned in note2, the Company reviews these securities regularly to determine whether or not declines in fair value are other-than-temporary. Further, as the Company neither has an intention to sell nor does it expect to be required to sell the securities outlined above, the Company did not consider these investments to be other-than-temporarily impaired. (c)OTTI Losses The following table presents a rollforward of the Company’s cumulative credit impairments on fixed-maturity securities held at December31: Balance as of January 1 $ — Additions for credit impairments recognized on: Securities not previously impaired — Securities that the Company intends to sell or more likely than not be required to sell before recovery (interest) — Reductions for credit impairments previously on: Securities that matured or were sold during the period — Balance as of December 31 $ — (d)Realized Investment Gains Gross and net realized investment gains for the respective years ended December31 are summarized as follows: Fixed-maturity securities: Gross gains on sales $ Gross losses on sales OTTI Other 32 — — Net realized investment gains $ (Continued) 30 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (e)Interest and Similar Income Major categories of interest and similar income, net for the respective years ended December31 are shown below: Interest and similar income: Fixed-maturity securities $ Short-term securities 13 33 15 Policy loans 21 27 24 Other 33 20 6 Total Less: Investment expenses Total interest and similar income, net $ (f)Variable Interest Entities In the normal course of business, the Company enters into relationships with various entities that are deemed to be variable interest entities (VIE). A VIE is an entity that either (1)has equity investors that lack certain essential characteristics of a controlling financial interest (including the ability to control activities of the entity, the obligation to absorb the entity’s expected losses, and the right to receive the entity’s expected residual returns) or (2)lacks sufficient equity to finance its own activities without financial support provided by other entities, which in turn would be expected to absorb at least some of the expected losses of the VIE. The Company invests in structured securities that include VIEs. These structured securities typically invest in fixed-income investments managed by third parties and include mortgage-backed securities and collateralized mortgage obligations. The Company has carefully analyzed the VIEs to determine whether the Company is the primary beneficiary, taking into consideration whether the Company or the Company together with its affiliates has the power to direct the activities of the VIE that most affect its economic performance and whether the Company has the right to benefits from the VIE. Based on that analysis, the Company has concluded that it is not the primary beneficiary and, as such, did not consolidate any VIEs in the Financial Statements. The structured securities are classified as fixed-maturity securities, available-for-sale on the Balance Sheets and reported at fair value. The Company’s maximum exposure to loss from these entities is limited to their carrying value. The Company has not provided, and has no obligation to provide, material, financial, or other support that was not previously contractually required to these entities. The Company had no liabilities recorded as of December31, 2013 or 2012, related to these entities. (Continued) 31 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (5)Derivative and Hedging Instruments The Company uses derivatives as a risk management strategy to economically hedge its exposure to various market risks associated with both its products and operations. Derivative assets and liabilities are recorded at fair value in the Financial Statements using valuation techniques further discussed in note6. None of the derivative investments held by the Company qualify as hedging instruments for accounting purposes. (a)Interest Rate Swaps The Company utilizes interest rate swaps to economically hedge certain variable annuity guarantee benefits. The Company can receive the fixed or variable rate. The interest rate swaps are traded in 10-, 20-, and 30-year maturities. The Company will only enter into over-the-counter (OTC) interest rate swap contracts with counterparties rated A– or better. The interest rate swaps are subject to the rules of the International Swaps and Derivatives Association, Inc. and associated CSA agreements. (b)Futures The Company utilizes futures to economically hedge fixed-indexed annuity and variable annuity guarantees. The futures contracts do not require an initial investment except for the initial margin described below and the Company is required to settle cash daily based on movements of the representative index. Therefore, no asset or liability is recorded as of December31, 2013 and 2012. The Company is required to post collateral for futures contracts by the Chicago Mercantile Exchange. The Company retains ownership of the collateral, but the collateral resides in an account designated by the exchange. The collateral is subject to specific exchange rules regarding rehypothecation. Collateral posted at December31, 2013 and 2012, had a fair value of $12,366 and $13,279, respectively, and is included in fixed-maturity securities on the Balance Sheets. (c)Embedded Derivatives The Company issues certain variable annuity products with guaranteed minimum benefit riders, including GMWB and GMAB, which are measured at fair value separately from the host variable annuity contract, with changes in fair value reported in change in fair value of annuity embedded derivatives on the Statements of Operations. These embedded derivatives are classified within account balances and future policy benefit reserves on the Balance Sheets. Certain fixed-indexed annuity products and universal life policies include a market value liability option (MVLO), which is essentially an embedded derivative with equity-indexed features. This embedded derivative is reported within account balances and future policy benefit reserves on the Balance Sheets with changes in fair value reported in change in fair value of annuity embedded derivatives on the Statements of Operations. (Continued) 32 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The following table presents the balance sheet location and the fair value of the derivatives, including embedded derivatives, as of December31: Fair value Derivative instruments, net GMWB $ GMAB MVLO Interest rate swaps Total derivative instruments, net $ Location in balance sheets Derivatives $ Account balances and future policy benefit reserves Other derivative liabilities Total derivative instruments, net $ The following table presents the gains or losses recognized in income on the various derivative instruments: Derivative Amount of gains (losses) on derivatives instruments, Location in recognized for the years ended December 31 net statements of operations GMWB Change in fair value of annuity embedded derivatives $ GMAB Change in fair value of annuity embedded derivatives MVLO Change in fair value of annuity embedded derivatives Total change in fair value of annuity embedded derivatives MVLO Policy fees MVLO Policyholder benefits Interest rate swaps Change in fair value of assets and liabilities — Futures Change in fair value of assets and liabilities Total derivative loss $ (Continued) 33 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (d)Offsetting Assets and Liabilities Certain financial instruments and derivative instruments are eligible for offset in the Balance Sheets under GAAP. The Company’s derivative instruments are subject to master netting arrangements and collateral arrangements. A master netting arrangement with a counterparty creates a right of offset for amounts due to and from that same counterparty that is enforceable in the event of a default or bankruptcy. The Company’s policy is to recognize amounts subject to master netting arrangements on a gross basis on the Balance Sheets. The following tables present additional information about derivative assets and liabilities subject to an enforceable master netting arrangement as of the dates indicated: December 31, 2013 Gross amounts not offset in the balance sheet Gross Net amounts Gross amounts presented Collateral amounts offset in the in the Financial pledged/ Net recognized balance sheet balance sheet instruments (1) received amounts Derivative assets $ — — — Derivative liabilities — Net derivatives $ — — December 31, 2012 Gross amounts not offset in the balance sheet Gross Net amounts Gross amounts presented Collateral amounts offset in the in the Financial pledged/ Net recognized balance sheet balance sheet instruments (1) received amounts Derivative assets $ — 5 Derivative liabilities — Net derivatives $ — — 84 (1) Represents the amount of assets or liabilities that could be offset by liabilities or assets with the same counterparty under master netting or similar arrangements that management elects not to offset on the Balance Sheets. (6)Fair Value Measurements The Fair Value Measurements and Disclosures Topic of the Codification establishes a fair value hierarchy that prioritizes the inputs used in the valuation techniques to measure fair value. Level1 – Unadjusted quoted prices for identical assets or liabilities in active markets that the Company has the ability to access at the measurement date (Continued) 34 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Level2 – Valuations derived from techniques that utilize observable inputs, other than quoted prices included in Level1, which are observable for the asset or liability either directly or indirectly, such as: (a) Quoted prices for similar assets or liabilities in active markets (b) Quoted prices for identical or similar assets or liabilities in markets that are not active (c) Inputs other than quoted prices that are observable (d) Inputs that are derived principally from or corroborated by observable market data by correlation or other means Level3 – Valuations derived from techniques in which the significant inputs are unobservable. Level3 fair values reflect the Company’s own assumptions about the assumptions that market participants would use in pricing the asset or liability (including assumptions about risk). The Company has analyzed the valuation techniques and related inputs, evaluated its assets and liabilities reported at fair value, and determined an appropriate fair value hierarchy level based upon trading activity and the observability of market inputs. Based on the results of this evaluation and investment class analysis, each valuation was classified into Level1, 2, or 3. (Continued) 35 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The following tables present the assets and liabilities measured at fair value on a recurring basis and their corresponding level in the fair value hierarchy at December31: Total Level 1 Level 2 Level 3 2013: Assets accounted for at fair value: Fixed-maturity securities: U.S. government $ — — States and political subdivisions — — Foreign government — — Public utilities — — Corporate securities — Mortgage-backed securities — — Derivative asset — — Separate account assets — — Total assets accounted for at fair value $ Liabilities accounted for at fair value: Derivative liability $ — — Separate account liabilities — — Annuity embedded derivative liabilities (1) — — Total liabilities accounted for at fair value $ (Continued) 36 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Total Level 1 Level 2 Level 3 2012: Assets accounted for at fair value: Fixed-maturity securities: U.S. government $ — — States and political subdivisions — — Foreign government — — Public utilities — — Corporate securities — Mortgage-backed securities — — Derivative asset — — Separate account assets — — Total assets accounted for at fair value $ Liabilities accounted for at fair value: Derivative liability $ — — Separate account liabilities — — Annuity embedded derivative liabilities (1) — — Total liabilities accounted for at fair value $ Annuity embedded derivative liabilities are reported in account balances and future policy benefit reserves on the Balance Sheets. The following is a discussion of the methodologies used to determine fair values for the assets and liabilities listed in the above table. These fair values represent an exit price (i.e., what a buyer in the marketplace would pay for an asset in a current sale or charge to transfer a liability). (a)Valuation of Fixed-maturity Securities The fair value of fixed-maturity securities is based on quoted market prices in active markets when available. Based on the market data, the securities are categorized into asset class, and based on the asset class of the security, appropriate pricing applications, models and related methodology, and standard inputs are utilized to determine what a buyer in the marketplace would pay for the security in a current sale. When quoted prices are not readily available or in an inactive market, standard inputs used in the valuation models, listed in approximate order of priority, include, but are not limited to, benchmark yields, reported trades, municipal securities rulemaking board (MSRB) reported trades, nationally recognized municipal securities information repository (NRMSIR) material event notices, broker/dealer quotes, issuer spreads, two-sided markets, benchmark securities, bids, offers, reference data, and industry and economic events. In certain cases, including (Continued) 37 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) private placement securities as well as certain difficult-to-price securities, internal pricing models may be used that are based on market proxies. Generally, Treasury securities and exchange-traded stocks are included in Level1. Most bonds for which prices are provided by third-party pricing sources are included in Level2 because the inputs used are market observable. Bonds for which prices were obtained from broker quotes and private placement securities that are internally priced are included in Level3. The Company is responsible for establishing and maintaining an adequate internal control structure to prevent or detect material misstatements related to fair value measurements and disclosures. This responsibility is especially important when using third parties to provide valuation services. The Company’s control framework around third-party valuations begins with obtaining an understanding of the pricing vendor’s methodologies. A Pricing Committee is in place that meets quarterly to establish and review a pricing policy, which includes approving any changes to pricing sources, assessing reasonableness of pricing services and addressing any ad hoc valuation issues that arise. The pricing methodologies used by the service providers and internal control reports provided by the service providers are reviewed by management. In addition to monitoring the third-party vendor’s policies, the Company is also responsible for monitoring the valuation results. Controls are in place to monitor the reasonableness of the valuations received. These controls include price-analytic reports that monitor significant fluctuations in price as well as an IPV process by which the Company obtains prices from vendors other than the primary source and compares them for reasonableness. Results of the independent price verification are also reviewed by the Pricing Committee. There are limited instances in which the primary third-party vendor is not used to obtain prices for fixed-maturity securities. These instances include private placement securities and certain other immaterial portfolios priced by a secondary external vendor. At December31, 2013 and 2012, private placement securities of $1,065 and $1,102, respectively, were included in Level3. Internal pricing models based on market proxy securities, and U.S.Treasury rates, which are monitored monthly by the investment manager for reasonableness, are used to value these holdings. This includes ensuring there are no significant credit events impacting the proxy security and that the spreads used are still reasonable under the circumstances. (b)Valuation of Derivative Assets and Liabilities The fair value of the interest rate swaps is derived using a third-party vendor software program and deemed by management to be reasonable. Interest rate swaps are included in Level2 because the valuation uses market observable inputs. (c)Valuation of Separate Account Assets and Liabilities Separate account assets are carried at fair value, which is based on the fair value of the underlying assets. Funds in the separate accounts are primarily invested in mutual funds with the following (Continued) 38 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) investment types: bond; domestic equity; international equity; or specialty. The separate account funds also hold certain money market funds. Mutual fund investments are generally included in Level1. The remaining investments are categorized similar to the investments held by the Company in the general account (e.g., if the separate account invested in corporate bonds or other fixed-maturity securities, that portion could be considered a Level2 or Level3). In accordance with the Financial Services – Insurance Topic of the Codification, the fair value of separate account liabilities is set to equal the fair value of separate account assets. (d)Valuation of Embedded Derivatives Embedded derivatives principally include the equity-indexed features contained in fixed-indexed annuity products and certain variable annuity riders. Embedded derivatives are recorded in the Financial Statements at fair value with changes in fair value adjusted through net income (loss). Fair values of the embedded derivative liabilities are calculated based on internally developed models because active, observable markets do not exist for these liabilities. Fair value is derived from techniques in which one or more significant inputs are unobservable and are included in Level3. These fair values represent the Company’s best estimate of an amount that could be realized in a current market exchange absent actual market exchanges. The fair value of the embedded derivative contained in the fixed-indexed annuity products is the sum of the current year’s option value projected stochastically, the projection of future index growth at the option budget, and the historical interest/equity-indexed credits. The valuation of the embedded derivative includes an adjustment for the Company’s own credit standing and a risk margin for noncapital market inputs. The Company’s own credit adjustment is determined by taking into consideration publicly available information on industry default risk with considerations for the Company’s own credit profile. Risk margin is incorporated into the valuation model to capture the noncapital market risks of the instrument, which represent the additional compensation a market participant would require to assume the risks related to the uncertainties of certain actuarial assumptions including surrenders, annuitization, and future equity index caps or participation rates. Market conditions including, but not limited to, changes in interest rates, equity indices, market volatility, changes in the Company’s own credit standing, and variations in actuarial assumptions regarding policyholder behavior and risk margin related to noncapital market inputs may result in significant fluctuations in the fair value of these embedded derivatives that could materially affect net income (loss). The Company issues certain variable annuity products with guaranteed minimum benefit riders, including GMWB and GMAB riders. GMWB and GMAB riders are embedded derivatives, which are measured at fair value separately from the host variable annuity contract with changes in fair value reported in change in fair value of annuity embedded derivatives on the Statements of Operations. These embedded derivatives are reported within account balances and future policy benefit reserves on the Balance Sheets. The fair value for these riders is estimated using the present value of future benefits minus the present value of future fees using actuarial and capital market assumptions related to the projected cash flows over the expected lives of the contracts. A risk neutral valuation methodology is used under which the cash flows from the riders are projected (Continued) 39 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) under multiple capital market scenarios using observable LIBOR. These cash flows are then discounted using the current month’s LIBOR plus a company-specific spread. In 2012 and prior years, these cash flows were discounted using the U.S.Treasury rate plus a company-specific spread. The valuation of these riders includes an adjustment for the Company’s own credit standing and a risk margin for noncapital market inputs. The Company’s own credit adjustment is determined taking into consideration publicly available information relating to the Company’s claims paying ability. Risk margin is established to capture the noncapital market risks of the instrument, which represent the additional compensation a market participant would require to assume the risks related to the uncertainties of certain actuarial assumptions including surrenders, annuitization, and premium persistency. The establishment of the risk margin requires the use of significant management judgment. These riders may be more costly than expected in volatile or declining equity markets. Market conditions including, but not limited to, changes in interest rates, equity indices, market volatility, changes in the Company’s own credit standing and variations in actuarial assumptions regarding policyholder behavior, and risk margins related to noncapital market inputs may result in significant fluctuations in the fair value of the riders that could materially affect net income (loss). (e)Level3 Rollforward The following table provides a reconciliation of the beginning and ending balances for the Company’s Level3 assets and liabilities measured at fair value on a recurring basis: Realized gains (losses) included in net income (loss) related to financial Other Purchases Sales Transfer in instruments Beginning comprehensive and and and/or on Ending still held balance Net Income (loss) income issuances settlements Level 3, net balance at December 31 2013: Fixed-maturity securities: Corporate securities $ — Total fixed- maturity securities $ — Annuity embedded derivative liabilities $ — — 2012: Fixed-maturity securities: Corporate securities $ — 72 — Total fixed- maturity securities $ — 72 — Annuity embedded derivative liabilities $ — — (Continued) 40 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (f)Transfers The Company reviews its fair value hierarchy classifications annually. This review could reveal that previously observable inputs for specific assets or liabilities are no longer available or reliable. For example, the market for a Level1 asset becomes inactive. In this case, the Company may need to adopt a valuation technique that relies on observable or unobservable components causing the asset to be transferred to Level2 or Level3. Alternatively, if the market for a Level3 asset or liability becomes active, the Company will report a transfer out of Level3. Transfers in and/or out of Level1, 2, and3 are reported as of the beginning of the period in which the change occurs. There were no transfers of securities between Level1 and Level2 for the years ended December31, 2013 and 2012. Additionally, there were no net transfers in or out of Level3 for the years ended December31, 2013 and 2012. (Continued) 41 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (g)Assets and Liabilities Measured at Fair Value Using Significant Unobservable Inputs The following table provides a summary of the significant unobservable inputs used in the fair value measurements developed by the Company or reasonably available to the Company of Level3 assets and liabilities on a recurring basis at December31: Range Valuation Unobservable (weighted Fair value technique input average) 2013: Fixed-maturity securities: Available-for-sale: Corporate securities $ Matrix pricing Option adjusted spread* 250 (250) Annuity and life embedded derivative liabilities: MVLO Income approach Annuitizations 0–25% Surrenders 0–25% Mortality ** 0–100% Withdrawal Benefit Election 0–50% GMWB and GMAB Income approach Surrenders 0.5–35% Mortality ** 0–100% * No range is applicable due to only one security within classification or the same assumption used on all securities. ** Mortality assumptions are derived by applying management determined factors to the Annuity 2000 Mortality Table for MVLO and actively issued GMWB and GMAB and the 1994 MGDB Mortality Table for all other GMWB and GMAB. (h)Sensitivity of Fair Value Measurements to Changes in Unobservable Inputs Fixed-maturity securities matrix pricing: The primary unobservable input used in the matrix pricing model is a benchmark security option adjusted spread (OAS), which is applied to an OAS ratio. A significant yield increase of the benchmark security OAS in isolation could result in a decreased fair value, while a significant yield decrease in OAS could result in an increased fair value. Annuity and life embedded derivative liabilities: A significant increase (decrease) in the utilization of annuitization benefits could result in a higher (lower) fair value. A significant decrease (increase) in mortality rates, surrender rates, or utilization of lifetime income benefits could result in a higher (lower) fair value. (Continued) 42 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (i)Nonrecurring Fair Value Measurements Occasionally, certain assets and liabilities are measured at fair value on a nonrecurring basis (e.g., impaired assets). At December31, 2013 and 2012, there were no assets or liabilities reported at fair value on a nonrecurring basis. (j)Fair Value of Financial Assets and Liabilities The following table presents the carrying amounts and fair values of financial assets and liabilities at December31: Carrying Fair value amount Level 1 Level 2 Level 3 Total Financial assets: Policy loans $ — — Financial liabilities: Investment contracts $ — — Carrying Fair value amount Level 1 Level 2 Level 3 Total Financial assets: Policy loans $ — — Financial liabilities: Investment contracts $ — — Policy loans, which are supported by the underlying cash value of the policies, are carried at unpaid principal balances, which approximate fair value. Therefore, fair value is classified as Level2. Investment contracts include certain reserves related to deferred annuity products. These reserves are included in account balances and future policy benefit reserves on the Balance Sheets. The fair values of investment contracts, which include deferred annuities and other annuities without significant mortality risk, are determined by testing amounts payable on demand against discounted cash flows using market interest rates commensurate with the risks involved, including consideration of the Company’s own credit standing and a risk margin for noncapital market inputs. Changes in market conditions subsequent to year-end may cause fair values calculated subsequent to year-end to differ from the amounts presented herein. (Continued) 43 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (7)Financing Receivables The Company’s financing receivables comprise nontrade receivables. Nontrade receivables are amounts for policy or contract premiums due from the agents and broker-dealers, or amounts due from reinsurers. The nontrade receivables are evaluated on a collective basis for impairment. For additional information, see note2 for nontrade receivables. Rollforward of Allowance for Credit Losses The allowance for credit losses and recorded investment in financing receivables as of December31 are shown below: Nontrade receivables 2013: Allowance for credit losses: Beginning balance $ 15 Provision 3 Ending balance 18 Ending balance collectively evaluated for impairment $ 18 Financing receivables: Ending balance $ Ending balance collectively evaluated for impairment $ Nontrade receivables 2012: Allowance for credit losses: Beginning balance $ 40 Provision Ending balance 15 Ending balance collectively evaluated for impairment $ 15 Financing receivables: Ending balance $ Ending balance collectively evaluated for impairment $ (Continued) 44 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Credit Quality Indicators The Company analyzes certain financing receivables for credit risk by using specific credit quality indicators. The Company’s nontrade receivables are analyzed for credit risk based upon the customer classification of agent or reinsurer. The nontrade receivable and allowance for credit losses by customer classification as of December31 are shown below: Agent Reinsurer Total Agent Reinsurer Total Nontrade receivables $ 18 15 Allowance for credit losses — — Net nontrade receivable $ — — Past-due Aging Analysis Aging analysis of past-due financing receivables as of December31 is shown below: 31–60 61–90 Greater than Total past due past due 90 past due past due Current Total 2013: Nontrade receivables $ 36 1 18 55 86 31–60 61–90 Greater than Total past due past due 90 past due past due Current Total 2012: Nontrade receivables $ 41 1 37 79 44 As of December31, 2013, the Company’s financing receivables do not include any balances, which are on a nonaccrual status, classified as a troubled debt restructuring, or impaired without a corresponding allowance for credit loss. (Continued) 45 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (8)Deferred Acquisition Costs DAC at December31, and the changes in the balance for the years then ended, are as follows: Balance, beginning of year $ Capitalization (1) Interest Amortization Change in shadow DAC Balance, end of year $ Reflects prospective adoption, in 2012, of new acquisition cost guidance. See note2 for adoption impact. The change in shadow DAC balances are impacted by movements in unrealized gains and losses as a result of market conditions. The negative DAC amortization in 2011 is primarily due to an increase in variable annuity guarantee reserves, as a result of the decrease in interest rates. The Company reviews its best-estimate assumptions each year and records “unlocking” as appropriate. These reviews are based on recent changes in the organization and businesses of the Company and actual and expected performance of in-force policies. The reviews include all assumptions, including mortality, lapses, expenses, and separate account returns. The revised best-estimate assumptions are applied to the current in-force policies to project future gross profits. (Continued) 46 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The pretax impact on the Company’s assets and liabilities as a result of the unlocking during 2013, 2012, and 2011 is as follows: Assets: DAC $ DSI Total asset (decrease) increase Liabilities: Account balances and future policy benefit reserves Unearned premiums — — Total liabilities (decrease) increase Net increase (decrease) Deferred income tax benefit Net increase (decrease) $ (9)Deferred Sales Inducements DSI at December31, and the changes in the balance for years then ended, are as follows: Balance, beginning of year $ Capitalization Interest Amortization Change in shadow DSI Balance, end of year $ The change in shadow DSI balances are impacted by movements in unrealized gains and losses as a result of market conditions. The negative DSI amortization in 2011 is primarily due to an increase in variable annuity guarantee reserves, as a result of the decrease in interest rates. (Continued) 47 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (10)Separate Accounts and Annuity Product Guarantees Guaranteed minimums for the respective years ended December31 are summarized as follows (note that the amounts listed are not mutually exclusive, as many products contain multiple guarantees): Account Net amount Weighted Account Net amount Weighted value at risk age (years) value at risk age (years) GMDB: Return of premium $ Ratchet and return of premium Reset Earnings protection rider — Total $ GMIB: Return of premium $ Ratchet and rollup Total $ GMAB: Five years $ 13 Target date retirement – 7 year Target date retirement – 10 year 29 Target date with management levers Total $ GMWB: No living benefit $ — Life benefit with optional reset Life benefit with 8% rollup Life benefit with management levers Total $ The net amount at risk has decreased in 2013 due to an increase in market performance, which has caused decreases in certain guaranteed benefits. A portion of the reduction in GMAB net amount at risk is due to these benefits being paid in 2013. Account values have increased due to the growth in new business. Weighted age for GMAB and GMWB as of December31, 2012 were adjusted to be consistent with the current year presentation. (Continued) 48 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) At December31, variable annuity account balances were invested in separate account funds with the following investment objectives. Balances are presented at fair value: Investment type Mutual funds: Bond $ Domestic equity International equity Specialty Total mutual funds Money market funds Other Total $ The following table summarizes the liabilities for variable contract guarantees that are reflected in the general account and shown in account balances and future policy benefit reserves on the Balance Sheets: GMDB GMIB GMAB GMWB Totals Balance as of December 31, 2011 $ Incurred guaranteed benefits Paid guaranteed benefits — — Balance as of December 31, 2012 Incurred guaranteed benefits Paid guaranteed benefits — — Balance as of December 31, 2013 $ (11)Accident and Health Claim Reserves Accident and health claim reserves are based on estimates that are subject to uncertainty. Uncertainty regarding reserves of a given accident year is gradually reduced as new information emerges each succeeding year, thereby allowing more reliable reevaluations of such reserves. While management believes that reserves as of December31, 2013, are appropriate, uncertainties in the reserving process could cause such reserves to develop favorably or unfavorably in the near term as new or additional information emerges. Any adjustments to reserves are reflected in the operating results of the periods in which they are made. Movements in reserves could significantly impact the Company’s future reported earnings. (Continued) 49 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Activity in the accident and health claim reserves is summarized as follows: Balance at January 1, net of reinsurance recoverable of $200, $256, and $277, respectively $ 2,229 2,514 2,150 Incurred related to: Current year 868 28 472 Prior years 564 153 305 Total incurred 1,432 181 777 Paid related to: Current year 77 14 95 Prior years 2,552 452 318 Total paid 2,629 466 413 Balance at December 31, net of reinsurance recoverable of $264, $200, and $256, respectively $ 1,032 2,229 2,514 Prior year incurreds for 2013 and 2012 reflect unfavorable claim development with the group marketing line of business. Incurreds for 2011 reflect unanticipated claim development with the group marketing and LTC lines of business. The increase in claims paid related to prior years in 2013 is due to a payment of $1,724 related to Allianz Life recapturing a block of business that the Company had previously assumed. (12)Reinsurance The Company primarily enters into reinsurance agreements to manage risk resulting from its life, annuity and accident and health businesses, as well as businesses the Company has chosen to exit. In the normal course of business, the Company seeks to limit its exposure to loss on any single insured and to recover a portion of benefits paid by ceding risks under excess coverage and coinsurance contracts. The Company generally retained between $50 and $1,500 coverage per individual life depending on the type of policy for the years ended December31, 2013 and 2012. On LTC business, the Company retains 90% of Limited Benefit Plans, and 90% on claims up through year eight and 20% on claims years nine and beyond for Lifetime Benefit Plans. The Company monitors the financial exposure to the reinsurers, as well as evaluates the financial strength of the reinsurers on an ongoing basis. (Continued) 50 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The following table shows the net exposure to reinsurance receivables and recoverable at December31: Reinsurance receivables $ Reinsurance recoverable Reinsurance payables Net reinsurance exposure $ (13)Income Taxes (a)Income Tax (Benefit) Expense Total income tax (benefit) expense for the years ended December31 is as follows: Income tax expense (benefit) attributable to operations: Current tax expense (benefit) $ Deferred tax expense (benefit) Total income tax expense (benefit) attributable to operations Income tax effect on equity: Attributable to unrealized gains for the year Total income tax effect on equity $ (Continued) 51 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (b)Components of Income Tax Expense (Benefit) Income tax expense (benefit) computed at the statutory rate of 35% varies from income tax (benefit) expense reported on the Statements of Operations for the respective years ended December31 as follows: Income tax expense (benefit) computed at the statutory rate $ Dividends-received deductions and tax-exempt interest Other 7 Income tax expense (benefit) as reported $ (c)Components of Deferred Tax Assets and Liabilities on the Balance Sheet Tax effects of temporary differences giving rise to the significant components of the net deferred tax asset (liability), which is included in other assets and other liabilities, respectively, on the Balance Sheets, at December 31 are as follows: Deferred tax assets: Future benefit reserves $ Expense accruals Other-than-temporarily impaired assets 84 — Investment income Total deferred tax assets Deferred tax liabilities: Deferred acquisition costs Due and deferred premium Net unrealized gains on investments Total deferred tax liabilities Net deferred tax assets (liabilities) $ Although realization is not assured, the Company believes it is not necessary to establish a valuation allowance for ordinary deferred tax assets, as it is more likely than not the deferred tax assets will be realized principally through future reversals of existing ordinary taxable temporary differences and future ordinary taxable income. For deferred tax assets that are capital in nature, considering all objective evidence and the available tax planning strategy, it is more likely than not the deferred tax assets that are capital in nature will be realized and no valuation allowance is required. The amount (Continued) 52 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) of the ordinary and capital deferred tax assets considered realizable could be reduced in the near term if estimates of future reversals of existing taxable temporary differences and future ordinary and capital taxable income are reduced. Income taxes paid (received) by the Company were $17,449, $(6,606), and $1,289 in 2013, 2012, and 2011, respectively. At December31, 2013, the Company had a tax payable from AZOA of $2,210 reported in other liabilities and at December31, 2012 had a tax receivable of $(17,165) reported in other assets on the Balance Sheets. The Company’s federal income tax return is consolidated with AZOA. The Company is no longer subject to U.S.federal, state, and local, or non-U.S.income tax examinations by tax authorities for years prior to 2007. The IRS recently conducted an examination of the consolidated returns filed by AZOA for the 2008 and 2009 tax years. The examination report was approved by the Joint Committee on Taxation in the fourth quarter of 2013, thus the examination has now concluded. There were no adjustments as a result of this examination that materially affected the Company. AZOA has not received notice from the IRS of its intent to examine any subsequent tax periods. In accordance with the Income Taxes Topic of the Codification, the Company recognizes liabilities for certain unrecognized tax benefits. The Company had no unrecognized tax benefits as of December31, 2013 and 2012. The Company does not expect any significant changes related to unrecognized tax benefits during the next 12 months. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in federal income tax expense. During the years ended December31, 2013, 2012, and 2011, the Company did not recognize any expense related to interest and penalties. The Company accrued $0 for the payment of interest and penalties at December31, 2013 and 2012, respectively. (14)Related-party Transactions (a)Real Estate The Company subleases office space from Fireman’s Fund Insurance Company (an affiliate). In connection with this agreement, the Company incurred rent expense of $29, $26, and $26 in 2013, 2012, and 2011, respectively, which is included in general and administrative expenses on the Statements of Operations. (b)Service Fees The Company has incurred fees for certain administrative services provided by Allianz Life of $6,454, $6,799, and $7,735 in 2013, 2012, and 2011, respectively. The Company’s liability for these fees was $939 and $511 as of December31, 2013 and 2012, respectively, and is included in other liabilities on the Balance Sheets. The Company has incurred fees for certain investment advisory services provided by affiliated companies of $199, $184, and $181 in 2013, 2012, and 2011, respectively. The Company’s liability (Continued) 53 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) for these charges was $15 and $15 as of December31, 2013 and 2012, respectively, and is included in other liabilities on the Balance Sheets. The Company has agreements with its affiliates Pacific Investment Management Company (PIMCO), Oppenheimer Capital LLC (OpCap), and Allianz Global Distributors, LLC (AGID), and with certain other related parties whereby (1)specific investment options managed by PIMCO and OpCap are made available through the Company’s separate accounts to holders of the Company’s variable annuity products, (2)the Company receives compensation for providing administrative and recordkeeping services relating to the investment options managed by PIMCO and OpCap, and (3)the Company compensates AGID for providing services in connection with the distribution of variable products that offer investment options managed by PIMCO. The agreement with AGID was terminated effective December31, 2010. Income recognized by the Company from these affiliates for distribution and in-force related costs as a result of providing investment options to the contract holders was $1,109, $957, and $736 during 2013, 2012, and 2011, respectively, which is included in other revenue on the Statements of Operations. At December31, 2013 and 2012, $192 and $174, respectively, was included for these fees in receivables on the Balance Sheets. (c)Capital Contributions The Company received cash capital contributions of $20,000 from Allianz Life in both 2012 and 2011. (15)Employee Benefit Plans The Company participates in the Allianz Asset Accumulation Plan (AAAP), a defined contribution plan sponsored by Allianz of America Corporation (AZOAC). Eligible employees are immediately enrolled in the AAAP on their first day of employment. The AAAP will accept participants’ pretax, Roth 401(k) and/or after-tax contributions up to 80.0% of the participants’ eligible compensation, although contributions remain subject to annual limitations set by the IRS. In 2013, 2012, and 2011, the Company matched up to a maximum of 7.5% of the employees’ eligible compensation. Participants are 100% vested in the Company’s matching contribution after threeyears of service. The AAAP administration expenses and the trust fund, including trustee fees, investment manager fees, and audit fees, are payable from the trust fund but may, at the Company’s discretion, be paid by the Company. Any legal fees are not paid from the trust fund, but are instead paid by the Company. It is the Company’s policy to fund the AAAP costs as incurred. The Company has expensed $144, $123, and $193 in 2013, 2012, and 2011, respectively, toward the AAAP matching contributions and administration expenses. The Company participates in the AZOAC Severance Allowance Plan. Under the AZOAC Severance Allowance Plan, all employees who are involuntarily terminated due to job elimination or reduction in-force are eligible to receive benefits. The Company expensed $0, $0, and $10 in 2013, 2012, and 2011, respectively, toward severance payments. In addition to the AAAP, the Company offers certain benefits to eligible employees, including a comprehensive medical, dental, and vision plan and a flexible spending plan. (Continued) 54 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (16)Statutory Financial Data and Dividend Restrictions Statutory accounting practices prescribed or permitted by the Company’s state of domicile are directed toward insurer solvency and protection of policyholders. Accordingly, certain items recorded in financial statements prepared under GAAP are excluded or vary in calculation in determining statutory policyholders’ surplus and gain from operations. Currently, these items include, among others, DAC, furniture and fixtures, deferred taxes, accident and health premiums receivable, which are more than 90days past due, reinsurance, certain investments, and undeclared dividends to policyholders. Additionally, account balances and future policy benefit reserves and policy and contract claims calculated for statutory reporting do not include provisions for withdrawals. The Company’s statutory capital and surplus reported in the statutory annual statements filed with the State of New York as of December31, 2013 and 2012 were $97,828 and $135,415, respectively. The Company is required to meet minimum statutory capital and surplus requirements. The Company’s statutory capital and surplus as of December31, 2013 and 2012 were significantly in excess of these requirements. The maximum amount of dividends that can be paid by New York insurance companies to stockholders without prior approval of the Superintendent of Insurance is subject to restrictions relating to statutory earned surplus, also known as unassigned funds. Unassigned funds are determined in accordance with the accounting procedures and practices governing preparation of the statutory annual statements. In accordance with New York statutes, the maximum amount of ordinary dividends that can be paid by the Company is the greater of 10% of prior year-end capital and surplus, or the prior year net gain from operations, but is limited by the amount in unassigned surplus. Based on these limitations, ordinary dividends of $28,171 can be paid in 2014 without the approval of the New York State Department of Financial Services. The Company paid no dividends in 2013, 2012, and 2011. Regulatory Risk-Based Capital An insurance enterprise’s state of domicile imposes minimum risk-based capital requirements that were developed by the NAIC. The formulas for determining the amount of risk-based capital specify various weighting factors that are applied to financial balances or various levels of activity based on the perceived degree of risk. Regulatory compliance is determined by a ratio of an enterprise’s regulatory total adjusted capital to its authorized control-level risk-based capital, as defined by the NAIC. Companies below specific trigger points or ratios are classified within certain levels, each of which requires specified corrective action. This ratio for the Company significantly exceeds required minimum thresholds, as of December31, 2013 and 2012. (17)Commitments and Contingencies The Company is or may become subject to claims and lawsuits that arise in the ordinary course of business. In the opinion of management, the ultimate resolution of such litigation will not have a material adverse effect on the Company’s financial position. The Company is contingently liable for possible future assessments under regulatory requirements pertaining to insolvencies and impairments of unaffiliated insurance companies. Provision has been made for assessments currently received and assessments anticipated for known insolvencies. (Continued) 55 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The financial services industry, including mutual fund, variable and fixed annuity, life insurance, and distribution companies, is subject to close scrutiny by regulators, legislators, and the media. Federal and state regulators regularly make inquiries and conduct examinations or investigations concerning various selling practices in the annuity industry, including suitability reviews, product exchanges, sales to seniors, and compliance with, among other things, insurance laws and securities laws. State regulators have also been investigating various practices relating to unclaimed property. In certain instances, these investigations have led to regulatory enforcement proceedings. The Company is also subject to ongoing market conduct examinations and investigations by regulators, which may have a material adverse effect on the Company. Management assesses whether the amount of loss can be reasonably estimated prior to making any accruals. In December2008, the Securities and Exchange Commission (SEC) adopted a rule (Rule151A) having the effect of categorizing most fixed-indexed annuity products as securities. This rule, if it had become fully operational, would have subjected issuers of fixed-indexed annuity products to SEC jurisdiction for purposes of registration and disclosure, advertising and marketing, suitability, and requirements as to the distribution of products through registered broker-dealers. In October2010, several months after the Federal Court of Appeals for the District of Columbia Circuit vacated Rule151A, the SEC withdrew the rule. As a result, issuers of fixed-indexed annuity products will not be under the SEC’s purview, rather they will remain subject to state insurance regulation, as long as insurers comply with the provisions of the Harkin Amendment, passed as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. It can be expected that annuity product design and sales practices will be an ongoing source of regulatory scrutiny and enforcement actions, litigation, and rulemaking. Similarly, private litigation regarding sales practices is ongoing against a number of insurance companies. This could result in legal precedents and new industry-wide legislation, rules, and regulations that could significantly affect the financial services industry, including life insurance and annuity companies. It is unclear at this time whether any such litigation or regulatory actions will have a material adverse effect on the Company in the future. When evaluating litigation, claims, and assessments, management considers the nature of the litigation, progress of the case, opinions or views of legal counsel, as well as prior experience in similar cases. Management uses this information to assess whether a loss is probable and if the amount of loss can be reasonably estimated prior to making any accruals. (Continued) 56 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) The Company leases office space as mentioned in note14. Expense for the operating lease was $29, $26, and $26 in 2013, 2012, and 2011, respectively. The future minimum lease payments required under operating leases are as follows: $ 22 22 24 24 24 2019 and beyond 36 Total $ (18)Segment Information The Company has organized its principal operations into the following segments: Individual Annuities and Other products. The Individual Annuities segment consists of variable and fixed annuities, which are provided through independent distribution channels made up of broker dealers and agents and registered representatives. Revenues for the Company’s fixed annuity products are primarily earned as net investment income on invested assets supporting fixed account balances, with profitability driven by the spread between net investment income earned and interest credited to account balances. Although the Company discontinued selling fixed annuity products in 2011, the in-force volume is significant and thus included within the Individual Annuities segment. Revenues for the company’s variable annuity products are primarily earned as management and expense fees charged on underlying account balances. The Other products segment consists of closed blocks of Life, LTC, and Special Markets products. The Company discontinued selling Life products in 2010 and LTC products in 2009. The Special Markets products include individual and group annuity and life products, including whole and term life insurance. Although Other products are part of the combined results, the Company does not allocate additional resources to these areas other than to maintain the operational support to its current customers. The Company does not maintain segregated investment portfolios for each segment. Investment-related income, gains, and losses are allocated to the segments based on reserve levels and capital requirements. (Continued) 57 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Segment results are reconciled to the statements of operations in the tables below: Year ended December 31, 2013 Individual annuities Other Total Revenue: Net premiums and policy fees $ Interest and similar income, net Change in fair value of assets and liabilities — Realized investment gains, net 33 Fee, commission, and other revenue — Total revenue Benefits and expenses: Net benefits General and administrative expenses and commissions Change in deferred acquisition costs, net Total benefits and expenses Pretax income (loss) $ (Continued) 58 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Year ended December 31, 2012 Individual annuities Other Total Revenue: Net premiums and policy fees $ Interest and similar income, net Change in fair value of assets and liabilities — Realized investment gains, net Fee, commission, and other revenue — Total revenue Benefits and expenses: Net benefits General and administrative expenses and commissions Change in deferred acquisition costs, net Total benefits and expenses Pretax income $ (Continued) 59 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Year ended December 31, 2011 Individual annuities Other Total Revenue: Net premiums and policy fees $ Interest and similar income, net Change in fair value of assets and liabilities — Realized investment gains, net 23 Fee, commission, and other revenue 43 Total revenue Benefits and expenses: Net benefits General and administrative expenses and commissions Change in deferred acquisition costs, net Total benefits and expenses Pretax (loss) income $ 88 (Continued) 60 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) (19)Changes in and Reclassifications from Accumulated Other Comprehensive Income (AOCI) Changes in AOCI by component consist of the following: Year ended December 31, 2013 Net unrealized OTTI gain on losses in securities OCI Total AOCI Beginning balance $ — OCI before reclassifications — Amounts reclassified from AOCI — Net OCI — Ending balance $ — Year ended December 31, 2012 Net unrealized OTTI gain on losses in securities OCI Total AOCI Beginning balance $ — OCI before reclassifications Amounts reclassified from AOCI 67 Net OCI — Ending balance $ — (Continued) 61 ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to Financial Statements December31, 2013 and 2012 (In thousands, except security holdings quantities) Reclassifications from AOCI consist of the following: Amount reclassified from AOCI Affected line item December 31, in the consolidated AOCI statement of operations Net unrealized gain on securities: Available-for-sale securities $ Realized investment gains, net Income tax benefit Net income OTTI losses in OCI: Other than temporary impairments — Realized investment gains, net — 36 Income tax expense — Net loss Total amounts reclassified from AOCI $ Total net income (20)Subsequent Events No material subsequent events have occurred since December31, 2013, through March25, 2014 that require adjustments to the financial statements. 62 Schedule I ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Summary of Investments – Other than Investments in Related Parties December31, 2013 (In thousands) Amount at which shown Amortized in the balance Type of investment cost (1) Fair value sheet Fixed-maturity securities: U.S. government $ 57,053 57,228 57,228 States and political subdivisions 17,574 16,509 16,509 Foreign government 2,534 2,423 2,423 Public utilities 39,615 43,330 43,330 Corporate securities 343,790 364,231 364,231 Mortgage-backed securities 154,728 162,149 162,149 Total fixed-maturity securities 615,294 645,870 645,870 Other investments: Policy loans 263 263 Derivatives 5,508 5,508 Total other investments 5,771 5,771 Total investments $ 621,065 651,641 Original cost of fixed-maturity securities reduced by repayments and adjusted for amortization of premiums or accrual discounts See accompanying report of independent registered public accounting firm. 63 Schedule II ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Supplementary Insurance Information Years ended December31, 2013, 2012, and 2011 (In thousands) December 31 Deferred acquisition costs Deferred sales inducements Account balances and future benefit reserves Unearned premiums Policy and contract claims 2013: Annuities $ 100,897 18,345 561,358 — — Other 3,105 — 16,762 1,559 1,528 $ 104,002 18,345 578,120 1,559 1,528 2012: Annuities $ 89,006 18,745 678,701 — — Other 3,239 — 14,703 1,539 2,684 $ 92,245 18,745 693,404 1,539 2,684 2011: Annuities $ 88,004 22,754 703,073 — 173 Other 3,183 2 12,184 1,466 3,029 $ 91,187 22,756 715,257 1,466 3,202 Year ended December 31 Net premium And policy fees Interest and similar income, net Net benefits Net change in deferred sales inducements* Net change in deferred acquisition costs** Other operating expenses 2013: Annuities $ 47,281 28,590 (44,376) 2,342 (6,440) 31,486 Other 3,452 1,074 3,931 — 277 924 $ 50,733 29,664 (40,445) 2,342 (6,163) 32,410 2012: Annuities $ 36,997 29,905 17,250 3,664 4,657 32,277 Other 3,195 945 2,654 2 (227) 550 $ 40,192 30,850 19,904 3,666 4,430 32,827 2011: Annuities $ 27,631 31,778 90,036 (7,698) (39,670) 38,003 Other 3,260 806 1,831 9 245 1,959 $ 30,891 32,584 91,867 (7,689) (39,425) 39,962 * See note 8 for aggregate gross amortization of deferred sales inducements. ** See note 7 for aggregate gross amortization of deferred acquisition costs. See accompanying report of independent registered public accounting firm. 64 Schedule III ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Reinsurance Years ended December31, 2013, 2012, and 2011 (In thousands) Percentage Ceded Assumed of amount Direct to other from other Net assumed Year ended amount companies companies amount to net December 31, 2013: Life insurance in force $ 84,046 73,019 — 11,027 —% Premiums and policy fees: Life $ 1,389 975 — 414 — Annuities 47,280 — — 47,280 — Accident and health 3,613 574 — 3,039 — Total premiums and policy fees $ 52,282 1,549 — 50,733 —% December 31, 2012: Life insurance in force $ 93,755 82,448 — 11,307 —% Premiums and policy fees: Life $ 1,088 1,009 — 79 — Annuities 36,997 — — 36,997 — Accident and health 3,662 547 1 3,116 — Total premiums and policy fees $ 41,747 1,556 1 40,192 —% December 31, 2011: Life insurance in force $ 100,620 93,953 — 6,667 —% Premiums and policy fees: Life $ 1,370 1,058 — 312 — Annuities 27,630 — 27,630 — Accident and health 3,544 590 (5) 2,949 Total premiums and policy fees $ 32,544 1,648 (5) 30,891 —% See accompanying report of independent registered public accounting firm. 65 KPMG ALLIANZ LIFE OF NY VARIABLE ACCOUNT C of ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Financial Statements December 31, 2013 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG KPMG LLP 4200 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402 Report of Independent Registered Public Accounting Firm The Board of Directors of Allianz Life Insurance Company of New York and Contract Owners of Allianz Life of NY Variable Account C: We have audited the accompanying statements of assets and liabilities of the sub-accounts of Allianz Life of NY Variable Account C (the Variable Account) as of December 31, 2013, and the related statements of operations for the year or period then ended, the statements of changes in net assets for each of the years or periods in the two-year period then ended, and the financial highlights for each of the periods presented.These financial statements and financial highlights are the responsibility of the Variable Account's management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Investment securities held in custody for the benefit of the Variable Account were confirmed to us by the transfer agents of the underlying mutual funds.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the sub-accounts of Allianz Life of NY Variable Account C as of December 31, 2013, the results of their operations, the changes in their net assets, and the financial highlights for each of the periods stated above, in conformity with U.S. generally accepted accounting principles. KPMG LLP Minneapolis, Minnesota March 24, 2014 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Alger American SmallCap Growth Portfolio AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund Assets: Investments at Net Asset Value $2 $- Total Assets 63 23 2 - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: 63 23 2 - Contract Owners' Equity: Contracts in Accumulation Period 63 23 2 - Contracts in Annuity Payment Period - Total Contract Owners' Equity $2 $- Investment Shares 3 1 1 - - Investments at Cost $1 $- AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Dreyfus Research Growth Fund AZL Federated Clover Small Value Fund AZL Franklin Templeton Founding Strategy Plus Fund Assets: Investments at Net Asset Value $- Total Assets - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - Contract Owners' Equity: Contracts in Accumulation Period - Contracts in Annuity Payment Period - Total Contract Owners' Equity $- Investment Shares - Investments at Cost $- See accompanying notes to financial statements (Continued) 3 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - Total Contract Owners' Equity Investment Shares Investments at Cost AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL MFS Value Fund AZL Mid Cap Index Fund AZL Money Market Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 36 Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements (Continued) 4 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - Total Contract Owners' Equity Investment Shares Investments at Cost AZL MVP Fusion Balanced Fund (Pre-Merger) AZL MVP Fusion Conservative Fund AZL MVP Fusion Growth Fund AZL MVP Fusion Moderate Fund AZL MVP Fusion Moderate Fund (Pre-Merger) AZL MVP Growth Index Strategy Fund Assets: Investments at Net Asset Value $- $- Total Assets - - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - - Contract Owners' Equity: Contracts in Accumulation Period - - Contracts in Annuity Payment Period - Total Contract Owners' Equity $- $- Investment Shares - - Investments at Cost $- $- See accompanying notes to financial statements (Continued) 5 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) AZL MVP Invesco Equity and Income Fund AZL NFJ International Value Fund AZL Oppenheimer Discovery Fund AZL Pyramis Core Bond Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund Assets: Investments at Net Asset Value $- Total Assets - 86 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - 86 Contract Owners' Equity: Contracts in Accumulation Period - 86 Contracts in Annuity Payment Period - Total Contract Owners' Equity $- Investment Shares - 5 7 Investments at Cost $- AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund AZL T. Rowe Price Capital Appreciation Fund BlackRock Equity Dividend V.I. Fund Assets: Investments at Net Asset Value $- Total Assets - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - Contract Owners' Equity: Contracts in Accumulation Period - Contracts in Annuity Payment Period 21 - - - 20 - Total Contract Owners' Equity $- Investment Shares - Investments at Cost $- See accompanying notes to financial statements (Continued) 6 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) BlackRock Global Allocation V.I. Fund ClearBridge Variable Aggressive Growth Portfolio Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Davis VA Value Portfolio Assets: Investments at Net Asset Value $- Total Assets - 10 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - 10 Contract Owners' Equity: Contracts in Accumulation Period - 10 Contracts in Annuity Payment Period - Total Contract Owners' Equity $- Investment Shares - 31 - 15 Investments at Cost $- $6 Dreyfus VIF Appreciation Portfolio Eaton Vance VT Floating-Rate Income Fund Fidelity VIP Emerging Markets Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Fidelity VIP Mid Cap Portfolio Assets: Investments at Net Asset Value $- $- Total Assets - - 13 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - - 13 Contract Owners' Equity: Contracts in Accumulation Period - - 13 Contracts in Annuity Payment Period - Total Contract Owners' Equity $- $- Investment Shares - 25 - - Investments at Cost $- $- See accompanying notes to financial statements (Continued) 7 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) Fidelity VIP Strategic Income Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Assets: Investments at Net Asset Value $- Total Assets - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - Contract Owners' Equity: Contracts in Accumulation Period - Contracts in Annuity Payment Period - 17 9 12 Total Contract Owners' Equity $- Investment Shares - Investments at Cost $- Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Strategic Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Assets: Investments at Net Asset Value Total Assets 15 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: 15 Contract Owners' Equity: Contracts in Accumulation Period 15 Contracts in Annuity Payment Period - 23 - - 30 Total Contract Owners' Equity Investment Shares 84 1 Investments at Cost See accompanying notes to financial statements (Continued) 8 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) Invesco V.I. American Franchise Fund Invesco V.I. American Value Fund Invesco V.I. Balanced-Risk Allocation Fund Invesco V.I. Core Equity Fund Ivy Funds VIP Asset Strategy Portfolio Ivy Funds VIP Energy Portfolio Assets: Investments at Net Asset Value $- $- $- $8 Total Assets - - 53 - 8 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - - 53 - 8 Contract Owners' Equity: Contracts in Accumulation Period - - 53 - 8 Contracts in Annuity Payment Period - Total Contract Owners' Equity $- $- $- $8 Investment Shares 4 - - 1 - 1 Investments at Cost $- $- $- $7 Ivy Funds VIP Global Natural Resources Portfolio Ivy Funds VIP Growth Portfolio Ivy Funds VIP Mid Cap Growth Portfolio Ivy Funds VIP Science and Technology Portfolio Jennison Portfolio JPMIT International Equity Fund Assets: Investments at Net Asset Value $- $- $8 $- Total Assets - - 25 8 - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - - 25 8 - Contract Owners' Equity: Contracts in Accumulation Period - - 25 8 - Contracts in Annuity Payment Period - Total Contract Owners' Equity $- $- $8 $- Investment Shares - - 2 - 12 - Investments at Cost $- $- $7 $- See accompanying notes to financial statements (Continued) 9 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) JPMorgan Insurance Trust Core Bond Portfolio JPMorgan Insurance Trust U.S. Equity Portfolio Lazard Retirement International Equity Portfolio Lazard Retirement U.S. Small-Mid Cap Equity Portfolio Legg Mason Dynamic Multi-Strategy VIT Portfolio MFS VIT II International Value Portfolio Assets: Investments at Net Asset Value $- $- $- $- Total Assets - 20 - - - 42 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - 20 - - - 42 Contract Owners' Equity: Contracts in Accumulation Period - 20 - - - 42 Contracts in Annuity Payment Period - Total Contract Owners' Equity $- $- $- $- Investment Shares - 1 - - - 2 Investments at Cost $- $9 $- $- $- MFS VIT Research Bond Portfolio MFS VIT Utilities Portfolio Mutual Shares Securities Fund Oppenheimer Global Fund/VA Oppenheimer Global Strategic Income Fund/VA Oppenheimer International Growth Fund/VA Assets: Investments at Net Asset Value $- $2 $2 Total Assets - 2 2 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - 2 2 Contract Owners' Equity: Contracts in Accumulation Period - 2 2 Contracts in Annuity Payment Period - - 28 - - - Total Contract Owners' Equity $- $2 $2 Investment Shares - - 25 30 1 Investments at Cost $- $2 $2 See accompanying notes to financial statements (Continued) 10 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - Total Contract Owners' Equity Investment Shares 43 Investments at Cost PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Managed Volatility Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Low Duration Portfolio PIMCO VIT Real Return Portfolio Assets: Investments at Net Asset Value $9 Total Assets 9 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: 9 Contract Owners' Equity: Contracts in Accumulation Period 9 Contracts in Annuity Payment Period - Total Contract Owners' Equity $9 Investment Shares 1 Investments at Cost $9 See accompanying notes to financial statements (Continued) 11 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2013 (In thousands) PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio SP International Growth Portfolio T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Health Sciences Portfolio Assets: Investments at Net Asset Value $- $8 $- Total Assets - 8 - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - 8 - Contract Owners' Equity: Contracts in Accumulation Period - 8 - Contracts in Annuity Payment Period - Total Contract Owners' Equity $- $8 $- Investment Shares 24 - - - Investments at Cost $- $8 $- Templeton Foreign Securities Fund Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period 76 40 24 Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements 12 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Alger American SmallCap Growth Portfolio AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund (A) Investment Income: Dividends Reinvested in Fund Shares $1 $- $- $- $- Expenses: Mortality and Expense Risk Charges 3 1 - - 25 Investment Income (Loss),Net - - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds 26 - 83 Realized Gains (Losses) on Sales of Investments, Net 5 - - - Realized Gains (Losses) on Investments, Net 31 - - - Net Change in Unrealized Appreciation (Depreciation) on Investments 36 17 6 - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 67 17 6 - Net Increase (Decrease) in Net Assets From Operations $6 $- AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Dreyfus Research Growth Fund AZL Federated Clover Small Value Fund AZL Franklin Templeton Founding Strategy Plus Fund (B) Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges 89 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - - 46 Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements (Continued) 13 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund Investment Income: Dividends Reinvested in Fund Shares $ 125 Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 83 Realized Gains (Losses) on Investments, Net 83 438 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 1,115 Net Increase (Decrease) in Net Assets From Operations AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL MFS Value Fund AZL Mid Cap Index Fund AZL Money Market Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges 91 Investment Income (Loss),Net 10 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 99 1 Realized Gains (Losses) on Sales of Investments, Net - Realized Gains (Losses) on Investments, Net 1 Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 1 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements (Continued) 14 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund Investment Income: Dividends Reinvested in Fund Shares $- $- $- Expenses: Mortality and Expense Risk Charges 80 97 Investment Income (Loss),Net 67 12 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 3 16 1 - Realized Gains (Losses) on Sales of Investments, Net 60 Realized Gains (Losses) on Investments, Net 61 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations AZL MVP Fusion Balanced Fund (Pre-Merger) AZL MVP Fusion Conservative Fund AZL MVP Fusion Growth Fund AZL MVP Fusion Moderate Fund AZL MVP Fusion Moderate Fund (Pre-Merger) AZL MVP Growth Index Strategy Fund (A) (A) Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges 77 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds 57 - - 15 Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements (Continued) 15 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) AZL MVP Invesco Equity and Income Fund AZL NFJ International Value Fund AZL Oppenheimer Discovery Fund AZL Pyramis Core Bond Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund Investment Income: Dividends Reinvested in Fund Shares $- $- $- $6 $1 $2 Expenses: Mortality and Expense Risk Charges - 15 - - Investment Income (Loss),Net - 1 2 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds 3 - 71 3 - 3 Realized Gains (Losses) on Sales of Investments, Net - - - Realized Gains (Losses) on Investments, Net - - - 3 Net Change in Unrealized Appreciation (Depreciation) on Investments - 16 11 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - 16 14 Net Increase (Decrease) in Net Assets From Operations $- AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund AZL T. Rowe Price Capital Appreciation Fund BlackRock Equity Dividend V.I. Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges 21 - Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 85 - Realized Gains (Losses) on Investments, Net 85 - Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations $- See accompanying notes to financial statements (Continued) 16 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) BlackRock Global Allocation V.I. Fund ClearBridge Variable Aggressive Growth Portfolio Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Davis VA Value Portfolio Investment Income: Dividends Reinvested in Fund Shares $- $- $- $2 Expenses: Mortality and Expense Risk Charges - 12 - 46 4 Investment Income (Loss),Net - - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 14 Realized Gains (Losses) on Sales of Investments, Net - 57 - 10 Realized Gains (Losses) on Investments, Net - 57 - 24 Net Change in Unrealized Appreciation (Depreciation) on Investments - 2 33 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - 2 57 Net Increase (Decrease) in Net Assets From Operations $- $2 Dreyfus VIF Appreciation Portfolio Eaton Vance VT Floating-Rate Income Fund Fidelity VIP Emerging Markets Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Fidelity VIP Mid Cap Portfolio Investment Income: Dividends Reinvested in Fund Shares $- $3 $- $- Expenses: Mortality and Expense Risk Charges - - - 53 - Investment Income (Loss),Net - 3 - - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - - 18 2 Realized Gains (Losses) on Sales of Investments, Net - - - 63 - Realized Gains (Losses) on Investments, Net - - - 81 2 Net Change in Unrealized Appreciation (Depreciation) on Investments - - - 2 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - - - 4 Net Increase (Decrease) in Net Assets From Operations $- $3 $- $4 See accompanying notes to financial statements (Continued) 17 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) Fidelity VIP Strategic Income Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Investment Income: Dividends Reinvested in Fund Shares $- $ 1,420 Expenses: Mortality and Expense Risk Charges - 97 91 Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net - Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - 81 Net Increase (Decrease) in Net Assets From Operations $- Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Strategic Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Investment Income: Dividends Reinvested in Fund Shares $- $- Expenses: Mortality and Expense Risk Charges 43 72 - Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 34 - - Realized Gains (Losses) on Sales of Investments, Net - Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations $- See accompanying notes to financial statements (Continued) 18 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) Invesco V.I. American Franchise Fund Invesco V.I. American Value Fund Invesco V.I. Balanced-Risk Allocation Fund Invesco V.I. Core Equity Fund Ivy Funds VIP Asset Strategy Portfolio Ivy Funds VIP Energy Portfolio Investment Income: Dividends Reinvested in Fund Shares $1 $- $- $1 $- $- Expenses: Mortality and Expense Risk Charges 2 - - 1 - - Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 2 - Realized Gains (Losses) on Investments, Net 2 - Net Change in Unrealized Appreciation (Depreciation) on Investments 53 - - 11 - - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 55 - - 11 - - Net Increase (Decrease) in Net Assets From Operations $- $- $- $- Ivy Funds VIP Global Natural Resources Portfolio Ivy Funds VIP Growth Portfolio Ivy Funds VIP Mid Cap Growth Portfolio Ivy Funds VIP Science and Technology Portfolio Jennison Portfolio JPMIT International Equity Fund Investment Income: Dividends Reinvested in Fund Shares $- $- $- $- $- $- Expenses: Mortality and Expense Risk Charges - 8 - Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net - 6 - Realized Gains (Losses) on Investments, Net - 6 - Net Change in Unrealized Appreciation (Depreciation) on Investments - - 3 - - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - - 3 - - Net Increase (Decrease) in Net Assets From Operations $- $- $3 $- $- See accompanying notes to financial statements (Continued) 19 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) JPMorgan Insurance Trust Core Bond Portfolio JPMorgan Insurance Trust U.S. Equity Portfolio Lazard Retirement International Equity Portfolio Lazard Retirement U.S. Small-Mid Cap Equity Portfolio Legg Mason Dynamic Multi-Strategy VIT Portfolio MFS VIT II International Value Portfolio Investment Income: Dividends Reinvested in Fund Shares $- $- $- $- $- $- Expenses: Mortality and Expense Risk Charges - Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net - Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - 5 - - - 4 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - 5 - - - 4 Net Increase (Decrease) in Net Assets From Operations $- $5 $- $- $- $4 MFS VIT Research Bond Portfolio MFS VIT Utilities Portfolio Mutual Shares Securities Fund Oppenheimer Global Fund/VA Oppenheimer Global Strategic Income Fund/VA Oppenheimer International Growth Fund/VA Investment Income: Dividends Reinvested in Fund Shares $- $- $8 $- Expenses: Mortality and Expense Risk Charges - - 23 3 - Investment Income (Loss),Net - - 55 5 - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net - - 50 1 - Realized Gains (Losses) on Investments, Net - - 50 1 - Net Change in Unrealized Appreciation (Depreciation) on Investments - - - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - - - Net Increase (Decrease) in Net Assets From Operations $- $- $- See accompanying notes to financial statements (Continued) 20 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT CommodityRealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges 28 73 Investment Income (Loss),Net 29 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 15 Realized Gains (Losses) on Sales of Investments, Net 71 Realized Gains (Losses) on Investments, Net 71 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Managed Volatility Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Low Duration Portfolio PIMCO VIT Real Return Portfolio Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges 82 - Investment Income (Loss),Net 20 - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds 45 45 - - - Realized Gains (Losses) on Sales of Investments, Net - Realized Gains (Losses) on Investments, Net 7 - Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 86 - Net Increase (Decrease) in Net Assets From Operations $- See accompanying notes to financial statements (Continued) 21 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2013 (In thousands) PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio SP International Growth Portfolio T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Health Sciences Portfolio Investment Income: Dividends Reinvested in Fund Shares $- $- $- $- Expenses: Mortality and Expense Risk Charges 3 - - - Investment Income (Loss),Net - - - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds 64 - Realized Gains (Losses) on Sales of Investments, Net 88 - - - Realized Gains (Losses) on Investments, Net - - - Net Change in Unrealized Appreciation (Depreciation) on Investments 41 - - - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 27 - - - Net Increase (Decrease) in Net Assets From Operations $- $- $- Templeton Foreign Securities Fund Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net 90 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - Realized Gains (Losses) on Sales of Investments, Net 7 Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations (A) Period from January 1, 2013 through April 26, 2013 (fund termination) (B) Period from January 1, 2013 through November 15, 2013 (fund termination) See accompanying notes to financial statements 22 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- Realized Gains (Losses) on Investments, Net 31 2 - - Net Change in Unrealized Appreciation (Depreciation) on Investments 36 33 17 8 6 9 Net Increase (Decrease) in Net Assets From Operations 65 34 16 4 6 4 Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets 36 5 15 6 Net Assets at Beginning of Period 48 59 17 29 Net Assets at End of Period Alger American SmallCap Growth Portfolio AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund 2013 (A) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - 16 Net Change in Unrealized Appreciation (Depreciation) on Investments - 1 Net Increase (Decrease) in Net Assets From Operations - 1 Contract Transactions-All Products Purchase Payments - - 8 Transfers Between Funds - - Surrenders and Terminations - - Rescissions - Bonus (Recapture) - - - 4 13 38 Contract Maintenance Charge - - - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - 1 Net Assets at Beginning of Period 2 1 Net Assets at End of Period $2 $2 $- See accompanying notes to financial statements (Continued) 23 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund 2013 (B) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 13 21 9 6 - 1 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period $- AZL Dreyfus Research Growth Fund AZL Federated Clover Small Value Fund AZL Franklin Templeton Founding Strategy Plus Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 7 4 11 11 16 30 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements (Continued) 24 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 83 42 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds 71 Surrenders and Terminations Rescissions - Bonus (Recapture) 2 8 16 15 3 Contract Maintenance Charge - - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 44 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 8 1 15 7 8 11 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 19 88 Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements (Continued) 25 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds 54 58 Surrenders and Terminations Rescissions - - Bonus (Recapture) 3 7 11 11 18 12 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 35 Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period AZL MFS Value Fund AZL Mid Cap Index Fund AZL Money Market Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 67 1 - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds 66 Surrenders and Terminations 58 Rescissions - Bonus (Recapture) 14 2 38 17 Contract Maintenance Charge - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements (Continued) 26 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL MVP Balanced Index Strategy Fund 2012 (C) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 19 Net Change in Unrealized Appreciation (Depreciation) on Investments 77 Net Increase (Decrease) in Net Assets From Operations 41 Contract Transactions-All Products Purchase Payments 70 Transfers Between Funds Surrenders and Terminations Rescissions - - Bonus (Recapture) - 1 12 14 36 37 Contract Maintenance Charge - - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund 2012 (C) 2012 (I) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 42 61 5 Net Change in Unrealized Appreciation (Depreciation) on Investments 36 Net Increase (Decrease) in Net Assets From Operations 55 Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 82 50 59 5 72 39 Contract Maintenance Charge - - - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - - Net Assets at End of Period See accompanying notes to financial statements (Continued) 27 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) AZL MVP Fusion Balanced Fund (Pre-Merger) AZL MVP Fusion Conservative Fund AZL MVP Fusion Growth Fund 2013 (A) 2012 (C) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 28 83 25 3 11 6 Contract Maintenance Charge - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period $- AZL MVP Fusion Moderate Fund AZL MVP Fusion Moderate Fund (Pre-Merger) AZL MVP Growth Index Strategy Fund 2013 (A) 2012 (C) 2012 (C) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 99 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 99 35 Contract Maintenance Charge - - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - - Net Assets at End of Period $- See accompanying notes to financial statements (Continued) 28 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) AZL MVP Invesco Equity and Income Fund AZL NFJ International Value Fund AZL Oppenheimer Discovery Fund 2012 (C) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $8 $- $- Realized Gains (Losses) on Investments, Net 15 - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - Contract Transactions-All Products Purchase Payments - - Transfers Between Funds - - Surrenders and Terminations - - Rescissions - - - Bonus (Recapture) 80 9 - - 13 7 Contract Maintenance Charge - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period - - - Net Assets at End of Period $- $- AZL Pyramis Core Bond Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund 2012 (J) 2012 (D) 2012 (D) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $1 $- $2 $- Realized Gains (Losses) on Investments, Net - 3 - Net Change in Unrealized Appreciation (Depreciation) on Investments - 16 11 - Net Increase (Decrease) in Net Assets From Operations - 17 16 - Contract Transactions-All Products Purchase Payments 40 32 55 32 Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) 1 - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 71 38 32 53 32 Increase (Decrease) in Net Assets 71 55 31 69 32 Net Assets at Beginning of Period 71 - 31 - 32 - Net Assets at End of Period See accompanying notes to financial statements (Continued) 29 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 85 Net Change in Unrealized Appreciation (Depreciation) on Investments 94 Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 1 - 77 Transfers Between Funds - Surrenders and Terminations Rescissions - - Bonus (Recapture) 44 15 - - 1 9 Contract Maintenance Charge Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 83 Net Assets at Beginning of Period Net Assets at End of Period AZL Small Cap Stock Index Fund AZL T. Rowe Price Capital Appreciation Fund BlackRock Equity Dividend V.I. Fund 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - Contract Transactions-All Products Purchase Payments - - Transfers Between Funds - - Surrenders and Terminations - - Rescissions - - - Bonus (Recapture) 16 4 4 2 - - Contract Maintenance Charge - - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period - - Net Assets at End of Period $- $- See accompanying notes to financial statements (Continued) 30 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) BlackRock Global Allocation V.I. Fund ClearBridge Variable Aggressive Growth Portfolio Columbia Variable Portfolio – Select Smaller-Cap Value Fund 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - 57 Net Change in Unrealized Appreciation (Depreciation) on Investments - - 97 Net Increase (Decrease) in Net Assets From Operations - - 84 Contract Transactions-All Products Purchase Payments - - - 1 Transfers Between Funds - - Surrenders and Terminations - - Rescissions - Bonus (Recapture) 25 44 - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - 10 Net Assets at Beginning of Period - - Net Assets at End of Period $- $- Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Davis VA Value Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - 36 24 14 Net Change in Unrealized Appreciation (Depreciation) on Investments 2 - 33 6 Net Increase (Decrease) in Net Assets From Operations 2 - 55 19 Contract Transactions-All Products Purchase Payments - - 10 8 - - Transfers Between Funds - - - Surrenders and Terminations - - Rescissions - Bonus (Recapture) - - 1 - - - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets 2 - 51 Net Assets at Beginning of Period 8 8 Net Assets at End of Period $8 See accompanying notes to financial statements (Continued) 31 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Dreyfus VIF Appreciation Portfolio Eaton Vance VT Floating-Rate Income Fund Fidelity VIP Emerging Markets Portfolio 2012 (E) 2012 (E) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $3 $- $- $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - - 3 - - - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- $- $- $- Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Fidelity VIP Mid Cap Portfolio 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net 81 13 55 2 - Net Change in Unrealized Appreciation (Depreciation) on Investments 2 - Net Increase (Decrease) in Net Assets From Operations 4 - Contract Transactions-All Products Purchase Payments 10 - Transfers Between Funds - - Surrenders and Terminations - Rescissions - Bonus (Recapture) - 1 - 9 - - Contract Maintenance Charge - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 9 - Increase (Decrease) in Net Assets 13 - Net Assets at Beginning of Period - - Net Assets at End of Period $- See accompanying notes to financial statements (Continued) 32 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Fidelity VIP Strategic Income Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - 59 Contract Transactions-All Products Purchase Payments - - 26 6 42 20 Transfers Between Funds - - - Surrenders and Terminations - - Rescissions - Bonus (Recapture) - 1 - Contract Maintenance Charge - - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period - - Net Assets at End of Period $- $- Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 86 37 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 3 2 Transfers Between Funds Surrenders and Terminations Rescissions - - - Bonus (Recapture) 1 5 96 69 - - Contract Maintenance Charge Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 15 Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements (Continued) 33 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $2 Realized Gains (Losses) on Investments, Net 39 Net Change in Unrealized Appreciation (Depreciation) on Investments 45 Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 73 91 6 4 11 8 Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 1 4 - - 1 - Contract Maintenance Charge - - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period Franklin Strategic Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - 45 Contract Transactions-All Products Purchase Payments 15 - Transfers Between Funds - - Surrenders and Terminations - - Rescissions - - - Bonus (Recapture) - - 10 - 26 39 Contract Maintenance Charge - - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 15 - Increase (Decrease) in Net Assets 15 - Net Assets at Beginning of Period - - Net Assets at End of Period $- See accompanying notes to financial statements (Continued) 34 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Invesco V.I. American Franchise Fund Invesco V.I. American Value Fund Invesco V.I. Balanced-Risk Allocation Fund 2012 (E) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- Realized Gains (Losses) on Investments, Net 2 - Net Change in Unrealized Appreciation (Depreciation) on Investments 53 - Net Increase (Decrease) in Net Assets From Operations 54 - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets 34 - Net Assets at Beginning of Period 4 - Net Assets at End of Period $- $- $- $- Invesco V.I. Capital Appreciation Fund Invesco V.I. Core Equity Fund Ivy Funds VIP Asset Strategy Portfolio 2012 (G) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- $- Realized Gains (Losses) on Investments, Net - - 3 - - Net Change in Unrealized Appreciation (Depreciation) on Investments - 34 11 4 - - Net Increase (Decrease) in Net Assets From Operations - 26 11 6 - - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - 11 - - Net Assets at Beginning of Period - 42 53 - - Net Assets at End of Period $- $- $- $- See accompanying notes to financial statements (Continued) 35 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Ivy Funds VIP Energy Portfolio Ivy Funds VIP Global Natural Resources Portfolio Ivy Funds VIP Growth Portfolio 2012 (E) 2012 (E) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- $- $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments 7 - Transfers Between Funds 1 - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 8 - Increase (Decrease) in Net Assets 8 - Net Assets at Beginning of Period - Net Assets at End of Period $8 $- $- $- $- $- Ivy Funds VIP Mid Cap Growth Portfolio Ivy Funds VIP Science and Technology Portfolio Jennison Portfolio 2012 (E) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- Realized Gains (Losses) on Investments, Net - 6 4 Net Change in Unrealized Appreciation (Depreciation) on Investments 3 - - - 44 Net Increase (Decrease) in Net Assets From Operations 3 - - - 42 Contract Transactions-All Products Purchase Payments 23 - 7 - - - Transfers Between Funds - - 1 - Surrenders and Terminations - - - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 22 - 8 - Increase (Decrease) in Net Assets 25 - 8 - 27 Net Assets at Beginning of Period - Net Assets at End of Period $- $8 $- See accompanying notes to financial statements (Continued) 36 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) JPMIT International Equity Fund JPMorgan Insurance Trust Core Bond Portfolio JPMorgan Insurance Trust U.S. Equity Portfolio 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- $- $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - 5 2 Net Increase (Decrease) in Net Assets From Operations - 5 2 Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - 5 2 Net Assets at Beginning of Period - 15 13 Net Assets at End of Period $- $- $- $- Lazard Retirement International Equity Portfolio Lazard Retirement U.S. Small-Mid Cap Equity Portfolio Legg Mason Dynamic Multi-Strategy VIT Portfolio 2012 (E) 2012 (E) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- $- $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- $- $- $- $- See accompanying notes to financial statements (Continued) 37 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) MFS VIT II International Value Portfolio MFS VIT Research Bond Portfolio MFS VIT Utilities Portfolio 2012 (E) 2012 (E) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- $- $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments 4 - Net Increase (Decrease) in Net Assets From Operations 4 - Contract Transactions-All Products Purchase Payments 34 - Transfers Between Funds 4 - - - 2 - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 38 - - - 2 - Increase (Decrease) in Net Assets 42 - - - 2 - Net Assets at Beginning of Period - Net Assets at End of Period $- $- $- $2 $- Mutual Shares Securities Fund Oppenheimer Global Fund/VA Oppenheimer Global Strategic Income Fund/VA 2012 (F) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $5 $- Realized Gains (Losses) on Investments, Net 50 17 1 - Net Change in Unrealized Appreciation (Depreciation) on Investments 4 Net Increase (Decrease) in Net Assets From Operations 4 Contract Transactions-All Products Purchase Payments - Transfers Between Funds 12 Surrenders and Terminations Rescissions - Bonus (Recapture) 24 5 - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 71 46 Net Assets at Beginning of Period - Net Assets at End of Period See accompanying notes to financial statements (Continued) 38 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Oppenheimer High Income Fund/VA Oppenheimer International Growth Fund/VA Oppenheimer Main Street Fund/VA 2012 (H) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- Realized Gains (Losses) on Investments, Net - - - 71 27 Net Change in Unrealized Appreciation (Depreciation) on Investments - - - Net Increase (Decrease) in Net Assets From Operations - 38 - - Contract Transactions-All Products Purchase Payments - 2 Transfers Between Funds - 2 - Surrenders and Terminations - - - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - 2 - Increase (Decrease) in Net Assets - 2 - 58 Net Assets at Beginning of Period - - - Net Assets at End of Period $- $- $2 $- PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT CommodityRealReturn Strategy Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 72 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 53 Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 2 1 28 59 1 1 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements (Continued) 39 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 31 Net Change in Unrealized Appreciation (Depreciation) on Investments 75 Net Increase (Decrease) in Net Assets From Operations 95 Contract Transactions-All Products Purchase Payments 68 Transfers Between Funds 62 Surrenders and Terminations Rescissions - Bonus (Recapture) 1 14 3 8 1 8 Contract Maintenance Charge - - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 24 Net Assets at Beginning of Period Net Assets at End of Period PIMCO VIT Global Multi-Asset Managed Volatility Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio 2012 (D) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 7 1 98 Net Change in Unrealized Appreciation (Depreciation) on Investments 47 Net Increase (Decrease) in Net Assets From Operations 83 Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 18 2 4 9 57 56 Contract Maintenance Charge - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period See accompanying notes to financial statements (Continued) 40 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) PIMCO VIT Low Duration Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio 2012 (J) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - Contract Transactions-All Products Purchase Payments - - Transfers Between Funds 9 - Surrenders and Terminations - - Rescissions - - Bonus (Recapture) - - 43 70 66 Contract Maintenance Charge - - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 9 - Increase (Decrease) in Net Assets 9 - Net Assets at Beginning of Period - - Net Assets at End of Period $9 $- PIMCO VIT Unconstrained Bond Portfolio SP International Growth Portfolio T. Rowe Price Blue Chip Growth Portfolio 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net 30 - - Net Change in Unrealized Appreciation (Depreciation) on Investments 41 59 - - Net Increase (Decrease) in Net Assets From Operations 24 33 - - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - - - Surrenders and Terminations - - Rescissions - Bonus (Recapture) 11 17 - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period - - Net Assets at End of Period $- $- See accompanying notes to financial statements (Continued) 41 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) T. Rowe Price Equity Income Portfolio T. Rowe Price Health Sciences Portfolio Templeton Foreign Securities Fund 2012 (E) 2012 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - 34 53 Transfers Between Funds 8 - - - Surrenders and Terminations - Rescissions - Bonus (Recapture) - 3 Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 8 - - - Increase (Decrease) in Net Assets 8 - - - Net Assets at Beginning of Period - Net Assets at End of Period $8 $- $- $- See accompanying notes to financial statements (Continued) 42 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2013 and 2012 (In thousands) Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 41 48 18 3 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period (A) Period from January 1, 2013 through April 26, 2013 (fund termination) (B) Period from January 1, 2013 through November 15, 2013 (fund termination) (C) Period from January 23, 2012 (fund commencement) to December 31, 2012 (D) Period from April 30, 2012 (fund commencement) to December 31, 2012 (E) Period from September 17, 2012 (fund commencement) to December 31, 2012 (F) Period from October 26, 2012 (fund commencement) to December 31, 2012 (G) Period from January 1, 2012 through April 27, 2012 (fund termination) (H) Period from January 1, 2012 through October 26, 2012 (fund termination) (I) Period from July 9, 2012 (fund commencement) to December 31, 2012 (J) Period from November 19, 2012 (fund commencement) through December 31, 2012 See accompanying notes to financial statements 43 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 1.ORGANIZATION Allianz Life of NY Variable Account C (Variable Account) is a segregated investment account of Allianz Life Insurance Company of New York (Allianz Life of New York) and is registered with the Securities and Exchange Commission as a unit investment trust pursuant to the provisions of the Investment Company Act of 1940 (as amended).The Variable Account was established by Allianz Life of New York on February 26, 1988, and commenced operations September 6, 1991.Accordingly, it is an accounting entity wherein all segregated account transactions are reflected. The Variable Account's assets are the property of Allianz Life of New York and are held for the benefit of the owners and other persons entitled to payments under variable annuity contracts issued through the Variable Account and underwritten by Allianz Life of New York.The assets of the Variable Account are equal to the reserves and other liabilities of the Variable Account.These Assets are not chargeable with liabilities that arise from any other business Allianz Life of New York may conduct. The Variable Account's sub-accounts are invested, at net asset values, in one or more of the funds listed below in accordance with the selection made by the contract owner. Not all funds listed below are available as investment options for the products, which comprise the Variable Account as some funds have been closed to new money.The investment advisers and specialist manager for each fund are listed in the following table: Fund Investment Adviser Specialist Manager/Adviser Alger American Capital Appreciation Portfolio Fred Alger Management, Inc. N/A Alger American LargeCap Growth Portfolio Fred Alger Management, Inc. N/A Alger American MidCap Growth Portfolio Fred Alger Management, Inc. N/A Alger American SmallCap Growth Portfolio Fred Alger Management, Inc. N/A AZL Balanced Index Strategy Fund† Allianz Investment Management, LLC N/A AZL BlackRock Capital Appreciation Fund * † Allianz Investment Management, LLC BlackRock Capital Management, Inc. AZL Columbia Mid Cap Value Fund * † Allianz Investment Management, LLC Columbia Management Investment Advisors, LLC AZL Dreyfus Research Growth Fund * † Allianz Investment Management, LLC The Dreyfus Corporation AZL Federated Clover Small Value Fund * † Allianz Investment Management, LLC Federated Global Investment Management Corp. AZL Franklin Templeton Founding Strategy Plus Fund * † Allianz Investment Management, LLC Franklin Mutual Advisors LLC/Templeton Global Advisors Limited/ Franklin Advisers, Inc. AZL Gateway Fund * † Allianz Investment Management, LLC Gateway Investment Advisors, LLC AZL Growth Index Strategy Fund† Allianz Investment Management, LLC N/A AZL International Index Fund * † Allianz Investment Management, LLC BlackRock Ivestment Management, Inc. AZL Invesco Equity and Income Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL Invesco Growth and Income Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL Invesco International Equity Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL JPMorgan International Opportunities Fund * † Allianz Investment Management, LLC J.P. Morgan Investment Management Inc. AZL JPMorgan U.S. Equity Fund * † Allianz Investment Management, LLC J.P. Morgan Investment Management Inc. AZL MFS Investors Trust Fund * † Allianz Investment Management, LLC Massachusetts Financial Services Company AZL MFS Value Fund * † Allianz Investment Management, LLC Massachusetts Financial Services Company AZL Mid Cap Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Money Market Fund * † Allianz Investment Management, LLC BlackRock Advisors, LLC AZL Morgan Stanley Global Real Estate Fund * † Allianz Investment Management, LLC Morgan Stanley Investment Management Inc. AZL Morgan Stanley Mid Cap Growth Fund * † Allianz Investment Management, LLC Morgan Stanley Investment Management Inc. AZL MVP Balanced Index Strategy Fund† Allianz Investment Management, LLC N/A AZL MVP BlackRock Global Allocation Fund† Allianz Investment Management, LLC N/A AZL MVP Franklin Templeton Founding Strategy Plus Fund† Allianz Investment Management, LLC N/A AZL MVP Fusion Balanced Fund† Allianz Investment Management, LLC N/A AZL MVP Fusion Conservative Fund† Allianz Investment Management, LLC N/A AZL MVP Fusion Growth Fund† Allianz Investment Management, LLC N/A AZL MVP Fusion Moderate Fund† Allianz Investment Management, LLC N/A AZL MVP Growth Index Strategy Fund† Allianz Investment Management, LLC N/A AZL MVP Invesco Equity and Income Fund† Allianz Investment Management, LLC N/A AZL NFJ International Value Fund * † Allianz Investment Management, LLC NFJ Investment Group LLC AZL Oppenheimer Discovery Fund * † Allianz Investment Management, LLC OppenheimerFunds, Inc. AZL Pyramis Core Bond Fund * † Allianz Investment Management, LLC Pyramis Global Advisors, LLC AZL Russell 1000 Growth Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Russell 1000 Value Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL S&P 500 Index Fund*† Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Schroder Emerging Markets Equity Fund CL 1† Allianz Investment Management, LLC Schroder Investment Management of North America Inc. AZL Schroder Emerging Markets Equity Fund CL 2 * † Allianz Investment Management, LLC Schroder Investment Management of North America Inc. AZL Small Cap Stock Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC/BlackRock International Limited (Continued) 44 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 Fund Investment Adviser Specialist Manager/Adviser AZL T. Rowe Price Capital Appreciation Fund * † Allianz Investment Management, LLC T. Rowe Price Associates, Inc BlackRock Equity Dividend V.I. Fund * BlackRock Advisors LLC BlackRock Investment Management, LLC BlackRock Global Allocation V.I. Fund * BlackRock Advisors LLC BlackRock Investment Management, LLC/BlackRock International Limited ClearBridge Variable Aggressive Growth Portfolio Legg Mason Partners Fund Advisor, LLC N/A Columbia Variable Portfolio – Select Smaller-Cap Value Fund† Allianz Investment Management, LLC Columbia Management Investment Advisors, LLC Columbia Variable Portfolio – Seligman Global Technology Fund† Allianz Investment Management, LLC Columbia Management Investment Advisors, LLC Davis VA Financial Portfolio Davis Selected Advisers, L.P. N/A Davis VA Value Portfolio Davis Selected Advisers, L.P. N/A Dreyfus VIF Appreciation Portfolio The Dreyfus Corporation Fayez Sarofim & Co. Eaton Vance VT Floating-Rate Income Fund * Eaton Vance Management N/A Fidelity VIP Emerging Markets Portfolio Fidelity Management & Research Company N/A Fidelity VIP FundsManager 50% Portfolio Strategic Advisers, Inc. N/A Fidelity VIP FundsManager 60% Portfolio Strategic Advisers, Inc. N/A Fidelity VIP Mid Cap Portfolio Fidelity Management & Research Company N/A Fidelity VIP Strategic Income Portfolio Fidelity Management & Research Company N/A Franklin Global Real Estate Securities Fund * Franklin Templeton Institutional, LLC N/A Franklin Growth and Income Securities Fund * Franklin Advisers, Inc. N/A Franklin High Income Securities Fund * Franklin Advisers, Inc. N/A Franklin Income Securities Fund * Franklin Advisers, Inc. N/A Franklin Large Cap Growth Securities Fund * Franklin Advisers, Inc. N/A Franklin Rising Dividends Securities Fund * Franklin Advisory Services, LLC N/A Franklin Small Cap Value Securities Fund * Franklin Advisory Services, LLC N/A Franklin Small-Mid Cap Growth Securities Fund * Franklin Advisers, Inc. N/A Franklin Strategic Income Securities Fund * Franklin Advisers, Inc. N/A Franklin Templeton VIP Founding Funds Allocation Fund * Franklin Templeton Service. LLC N/A Franklin U.S. Government Fund * Franklin Advisers, Inc. N/A Invesco V.I. American Franchise Fund * Invesco Advisors, Inc. N/A Invesco V.I. American Value Fund Invesco Advisors, Inc. N/A Invesco V.I. Balanced-Risk Allocation Fund Invesco Advisors, Inc. N/A Invesco V.I. Core Equity Fund Invesco Advisors, Inc. N/A Ivy Funds VIP Asset Strategy Portfolio * Waddell & Reed Investment Management Company N/A Ivy Funds VIP Energy Portfolio * Waddell & Reed Investment Management Company N/A Ivy Funds VIP Global Natural Resources Portfolio * Waddell & Reed Investment Management Company N/A Ivy Funds VIP Growth Portfolio * Waddell & Reed Investment Management Company N/A Ivy Funds VIP Mid Cap Growth Portfolio * Waddell & Reed Investment Management Company N/A Ivy Funds VIP Science and Technology Portfolio * Waddell & Reed Investment Management Company N/A Jennison Portfolio Prudential Investments, LLC Jennison Associates LLC JPMIT International Equity Fund J.P. Morgan Investment Management, Inc. N/A JPMorgan Insurance Trust Core Bond Portfolio J.P. Morgan Investment Management Inc. N/A JPMorgan Insurance Trust U.S. Equity Portfolio JPMorgan Investment Advisors, Inc. N/A Lazard Retirement International Equity Portfolio * Lazard Asset Management LLC N/A Lazard Retirement U.S. Small-Mid Cap Equity Portfolio * Lazard Asset Management LLC N/A Legg Mason Dynamic Multi-Strategy VIT Portfolio Legg Mason Partners Fund Advisor, LLC N/A MFS VIT II International Value Portfolio Massachusetts Financial Services Company N/A MFS VIT Research Bond Portfolio Massachusetts Financial Services Company N/A MFS VIT Utilities Portfolio Massachusetts Financial Services Company N/A Mutual Shares Securities Fund * Franklin Mutual Advisers, LLC N/A Oppenheimer Global Fund/VA OppenheimerFunds, Inc. N/A Oppenheimer Global Strategic Income Fund/VA OppenheimerFunds, Inc. N/A Oppenheimer International Growth Fund/VA OppenheimerFunds, Inc. N/A Oppenheimer Main Street Fund/VA OppenheimerFunds, Inc. N/A PIMCO EqS Pathfinder Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT All Asset Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT CommodityRealReturn Strategy Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Emerging Markets Bond Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Global Advantage Strategy Bond Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Global Bond Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Global Multi-Asset Managed Volatility Portfolio† Pacific Investment Management Company LLC N/A (Continued) 45 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 Fund Investment Adviser Specialist Manager/Adviser PIMCO VIT Global Multi-Asset Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT High Yield Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Low Duration Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Real Return Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Total Return Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Unconstrained Bond Portfolio† Pacific Investment Management Company LLC N/A SP International Growth Portfolio Prudential Investments, LLC William Blair & Company LLC/ Marsico Capital Management, LLC/Jennison Associates LLC T. Rowe Price Blue Chip Growth Portfolio * T. Rowe Price Associates, Inc. N/A T. Rowe Price Equity Income Portfolio * T. Rowe Price Associates, Inc. N/A T. Rowe Price Health Sciences Portfolio * T. Rowe Price Associates, Inc. N/A Templeton Foreign Securities Fund * Templeton Investment Counsel, LLC N/A Templeton Global Bond Securities Fund * Franklin Advisors, Inc. N/A Templeton Growth Securities Fund * Templeton Global Advisors Limited N/A * Fund contains share classes which assess 12b-1 fees. † The investment advisor of this fund is an affiliate of Allianz Life of New York and is paid an investment management fee by the fund. (Continued) 46 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 2. SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Investments Investments of the Variable Account are valued each day the markets are open at fair value using net asset values provided by the investment advisers of the funds after the 4 PM Eastern market close. The Fair Value Measurements and Disclosures topic of the Codification establishes a fair value hierarchy that prioritizes the inputs used in the valuation techniques to measure fair value. Level1 – Unadjusted quoted prices for identical assets or liabilities in active markets that the Variable Account has the ability to access at the measurement date. Level2 – Valuations derived from techniques that utilize observable inputs, other than quoted prices included in Level1, which are observable for the asset or liability either directly or indirectly, such as: (a)Quoted prices for similar assets or liabilities in active markets. (b)Quoted prices for identical or similar assets or liabilities in markets that are not active. (c)Inputs other than quoted prices that are observable. (d)Inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level3 – Valuations derived from techniques in which the significant inputs are unobservable. Level3 fair values reflect the Variable Account’s own assumptions about the assumptions that market participants would use in pricing the asset or liability (including assumptions about risk). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.As of December 31, 2013, all of the Variable Account’s investments are in funds for which quoted prices are available in an active market.Therefore, all investments have been categorized as Level 1. There were no transfers in and out of Level 1 and Level 2 fair value measurements. The characterization of the underlying securities held by the funds in accordance with the Fair Value Measurements and Disclosures topic of the FASB differs from the characterization of an investment in the fund. Realized gains on investments include realized gain distributions received from the respective funds and gains on the sale of fund shares as determined by the average cost method.Realized gain distributions are reinvested in the respective funds. Dividend distributions received from the funds are reinvested in additional shares of the funds and are recorded as income to the Variable Account on the ex-dividend date. A Flexible Fixed Option and a Fixed Period Accounts Option are available to deferred annuity contract owners.These accounts are comprised of equity and fixed income investments, which are part of the general assets of Allianz Life of New York.The liabilities of the Fixed Account, including the guaranteed minimum rate of return on the Fixed Account of 3%, are part of the general obligations of Allianz Life of New York and are not included in the Variable Account. Certain of the sub-accounts invest in Investment Options that invest in various forms of fixed income securities, including mortgage backed securities. These types of securities may present a variety of potential risks, including credit risk, extension and prepayment risk, and interest rate risk. Recently, certain types of mortgage backed securities, such as structured investment vehicles (SIVs), subprime mortgage backed bonds, and commercial paper backed by mortgage backed securities have experienced losses as a result of defaults on underlying mortgages and a lack of liquidity. These securities have also been subject to price declines resulting from lack of a trading market for the securities. As a result of the lack of liquidity, it is possible that certain securities may become more difficult to value. It is possible that these types of securities may continue to experience price declines as a result of defaults and lack of liquidity. (Continued) 47 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 Available investment options, including the date the investment option became available for each product, as of December 31, 2013, are listed in the following table: Fund Allianz Advantage Allianz Charter II NY Allianz High Five NY Allianz Opportunity Retirement Advantage Retirement Pro Allianz Valuemark II Allianz Valuemark IV Allianz Vision NY Alger American Capital Appreciation Portfolio 1/22/2001 N/A N/A N/A N/A N/A 11/11/1999 11/11/1999 N/A Alger American LargeCap Growth Portfolio 1/22/2001 N/A N/A N/A N/A N/A 11/11/1999 11/11/1999 N/A Alger American MidCap Growth Portfolio 1/22/2001 N/A N/A N/A N/A N/A N/A N/A N/A Alger American SmallCap Growth Portfolio 1/22/2001 N/A N/A N/A N/A N/A N/A N/A N/A AZL Balanced Index Strategy Fund 10/23/2009 10/23/2009 10/23/2009 10/23/2009 N/A N/A N/A N/A 10/23/2009 AZL BlackRock Capital Appreciation Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 10/23/2009 10/23/2009 8/23/2007 AZL Columbia Mid Cap Value Fund 5/1/2006 5/1/2006 3/19/2007 5/1/2006 9/17/2012 4/30/2012 N/A N/A 9/24/2007 AZL Dreyfus Research Growth Fund 11/5/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 11/5/2001 11/5/2001 9/24/2007 AZL Federated Clover Small Value Fund 5/1/2003 12/1/2003 3/19/2007 5/1/2003 9/17/2012 4/30/2012 N/A 5/1/2003 9/24/2007 AZL Franklin Templeton Founding Strategy Plus Fund 10/23/2009 10/23/2009 N/A 10/23/2009 9/17/2012 4/30/2012 N/A N/A 10/23/2009 AZL Gateway Fund N/A N/A N/A N/A 9/17/2012 4/30/2012 N/A N/A 9/17/2010 AZL Growth Index Strategy Fund 10/23/2009 10/23/2009 10/23/2009 10/23/2009 N/A N/A N/A N/A 10/23/2009 AZL International Index Fund 10/23/2009 10/23/2009 10/23/2009 10/23/2009 9/17/2012 4/30/2012 N/A N/A 10/23/2009 AZL Invesco Equity and Income Fund 5/3/2004 5/3/2004 3/19/2007 5/3/2004 9/17/2012 4/30/2012 N/A 5/3/2004 9/24/2007 AZL Invesco Growth and Income Fund 5/1/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 5/1/2001 5/1/2001 9/24/2007 AZL Invesco International Equity Fund 5/1/2002 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 10/23/2009 5/1/2002 9/24/2007 AZL JPMorgan International Opportunities Fund 5/1/2003 12/1/2003 3/19/2007 5/1/2003 9/17/2012 4/30/2012 N/A 5/1/2003 9/24/2007 AZL JPMorgan U.S. Equity Fund 5/3/2004 5/3/2004 3/19/2007 5/3/2004 9/17/2012 4/30/2012 10/23/2009 5/3/2004 9/24/2007 AZL MFS Investors Trust Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A 5/1/2007 9/24/2007 AZL MFS Value Fund 5/1/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 5/1/2001 5/1/2001 9/24/2007 AZL Mid Cap Index Fund N/A N/A N/A N/A 9/17/2012 4/30/2012 N/A N/A 9/17/2010 AZL Money Market Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 11/5/2001 11/5/2001 9/24/2007 AZL Morgan Stanley Global Real Estate Fund 5/1/2006 5/1/2006 3/19/2007 5/1/2006 9/17/2012 4/30/2012 N/A N/A 9/24/2007 AZL Morgan Stanley Mid Cap Growth Fund 5/1/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 5/1/2001 5/1/2001 9/24/2007 AZL MVP Balanced Index Strategy Fund N/A N/A N/A N/A N/A N/A N/A N/A 1/23/2012 AZL MVP BlackRock Global Allocation Fund N/A N/A N/A N/A N/A N/A N/A N/A 1/23/2012 AZL MVP Franklin Templeton Founding Strategy Plus Fund N/A N/A N/A N/A N/A N/A N/A N/A 7/9/2012 AZL MVP Fusion Balanced Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A N/A 9/24/2007 AZL MVP Fusion Conservative Fund 10/23/2009 10/23/2009 N/A 10/23/2009 9/17/2012 4/30/2012 N/A N/A 10/23/2009 AZL MVP Fusion Growth Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A N/A 9/24/2007 AZL MVP Fusion Moderate Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A N/A 9/24/2007 AZL MVP Growth Index Strategy Fund N/A N/A N/A N/A N/A N/A N/A N/A 1/23/2012 AZL MVP Invesco Equity and Income Fund N/A N/A N/A N/A N/A N/A N/A N/A 1/23/2012 AZL NFJ International Value Fund N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A AZL Oppenheimer Discovery Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A N/A 9/24/2007 AZL Pyramis Core Bond Fund N/A N/A N/A N/A 11/19/2012 11/19/2012 N/A N/A 11/19/2012 AZL Russell 1000 Growth Index Fund N/A N/A N/A N/A 9/17/2012 4/30/2012 N/A N/A N/A AZL Russell 1000 Value Index Fund N/A N/A N/A N/A 9/17/2012 4/30/2012 N/A N/A N/A AZL S&P 500 Index Fund 5/1/2007 5/1/2007 5/1/2007 5/1/2007 9/17/2012 9/17/2012 5/1/2007 5/1/2007 9/24/2007 AZL Schroder Emerging Markets Equity Fund CL 1 N/A N/A N/A N/A N/A N/A 5/1/2007 5/1/2007 N/A AZL Schroder Emerging Markets Equity Fund CL 2 5/1/2006 5/1/2006 3/19/2007 5/1/2006 9/17/2012 4/30/2012 N/A N/A 9/24/2007 AZL Small Cap Stock Index Fund 5/1/2007 5/1/2007 5/1/2007 5/1/2007 9/17/2012 4/30/2012 N/A 5/1/2007 9/24/2007 AZL T. Rowe Price Capital Appreciation Fund 11/5/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 11/5/2001 11/5/2001 9/24/2007 BlackRock Equity Dividend V.I. Fund N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A BlackRock Global Allocation V.I. Fund 5/1/2008 5/1/2008 5/1/2008 5/1/2008 9/17/2012 4/30/2012 N/A N/A 5/1/2008 ClearBridge Variable Aggressive Growth Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Columbia Variable Portfolio – Select Smaller-Cap Value Fund 3/11/2011 N/A N/A 3/11/2011 N/A N/A N/A 3/11/2011 N/A Columbia Variable Portfolio – Seligman Global Technology Fund 1/22/2001 N/A N/A N/A N/A N/A N/A N/A N/A Davis VA Financial Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A N/A N/A 5/1/2002 9/24/2007 Davis VA Value Portfolio 1/22/2001 N/A N/A 10/4/2002 N/A N/A N/A 5/1/2002 N/A Dreyfus VIF Appreciation Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Eaton Vance VT Floating-Rate Income Fund N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A (Continued) 48 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 Fund Allianz Advantage Allianz Charter II NY Allianz High Five NY Allianz Opportunity Retirement Advantage Retirement Pro Allianz Valuemark II Allianz Valuemark IV Allianz Vision NY Fidelity VIP Emerging Markets Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Fidelity VIP FundsManager 50% Portfolio N/A N/A N/A N/A N/A N/A N/A N/A 1/21/2011 Fidelity VIP FundsManager 60% Portfolio N/A N/A N/A N/A N/A N/A N/A N/A 1/21/2011 Fidelity VIP Mid Cap Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Fidelity VIP Strategic Income Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Franklin Global Real Estate Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A N/A 9/6/1991 8/17/1998 N/A Franklin Growth and Income Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A N/A 9/6/1991 8/17/1998 N/A Franklin High Income Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 9/6/1991 8/17/1998 9/24/2007 Franklin Income Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/1/2003 9/17/2012 4/30/2012 5/1/2003 5/1/2003 9/24/2007 Franklin Large Cap Growth Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A N/A 5/1/1996 8/17/1998 N/A Franklin Rising Dividends Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 9/17/2012 1/27/1992 8/17/1998 N/A Franklin Small Cap Value Securities Fund 1/22/2001 12/1/2003 N/A 10/4/2002 N/A N/A 5/1/1998 8/17/1998 N/A Franklin Small-Mid Cap Growth Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A N/A 11/1/1995 8/17/1998 N/A Franklin Strategic Income Securities Fund N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Franklin Templeton VIP Founding Funds Allocation Fund 9/21/2007 9/21/2007 9/21/2007 9/21/2007 9/17/2012 4/30/2012 N/A N/A 9/24/2007 Franklin U.S. Government Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 9/6/1991 8/17/1998 9/24/2007 Invesco V.I. American Franchise Fund 5/1/2001 N/A N/A N/A N/A N/A 5/1/2001 5/1/2001 N/A Invesco V.I. American Value Fund N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Invesco V.I. Balanced-Risk Allocation Fund N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Invesco V.I. Core Equity Fund 5/1/2006 N/A N/A N/A N/A N/A N/A N/A N/A Ivy Funds VIP Asset Strategy Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Ivy Funds VIP Energy Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Ivy Funds VIP Global Natural Resources Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Ivy Funds VIP Growth Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Ivy Funds VIP Mid Cap Growth Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Ivy Funds VIP Science and Technology Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Jennison Portfolio 4/30/2010 4/30/2010 4/30/2010 4/30/2010 N/A N/A 4/30/2010 4/30/2010 N/A JPMIT International Equity Fund 4/24/2009 N/A N/A N/A N/A N/A N/A N/A N/A JPMorgan Insurance Trust Core Bond Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A JPMorgan Insurance Trust U.S. Equity Portfolio 4/24/2009 N/A N/A N/A N/A N/A N/A N/A N/A Lazard Retirement International Equity Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Lazard Retirement U.S. Small-Mid Cap Equity Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Legg Mason Dynamic Multi-Strategy VIT Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A MFS VIT II International Value Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A MFS VIT Research Bond Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A MFS VIT Utilities Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Mutual Shares Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 11/8/1996 8/17/1998 9/24/2007 Oppenheimer Global Fund/VA 1/22/2001 N/A N/A 10/4/2002 N/A N/A N/A 5/1/2002 N/A Oppenheimer Global Strategic Income Fund/VA 10/26/2012 10/26/2012 10/26/2012 10/26/2012 N/A N/A 10/26/2012 10/26/2012 N/A Oppenheimer International Growth Fund/VA N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Oppenheimer Main Street Fund/VA 1/22/2001 N/A N/A 10/4/2002 N/A N/A N/A 5/1/2002 N/A PIMCO EqS Pathfinder Portfolio 10/18/2010 10/18/2010 10/18/2010 10/18/2010 9/17/2012 4/30/2012 10/18/2010 10/18/2010 10/18/2010 PIMCO VIT All Asset Portfolio 5/3/2004 5/3/2004 3/19/2007 5/3/2004 9/17/2012 4/30/2012 N/A 5/3/2004 9/24/2007 PIMCO VIT CommodityRealReturn Strategy Portfolio 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A N/A 9/24/2007 PIMCO VIT Emerging Markets Bond Portfolio 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A N/A 9/24/2007 PIMCO VIT Global Advantage Strategy Bond Portfolio N/A N/A N/A N/A N/A N/A N/A N/A 7/22/2011 PIMCO VIT Global Bond Portfolio 5/2/2005 5/2/2005 3/19/2007 5/2/2005 9/17/2012 4/30/2012 N/A N/A 9/24/2007 PIMCO VIT Global Multi-Asset Managed Volatility Portfolio N/A N/A N/A N/A N/A N/A N/A N/A 4/30/2012 PIMCO VIT Global Multi-Asset Portfolio 10/23/2009 10/23/2009 N/A 10/23/2009 9/17/2012 4/30/2012 N/A N/A 10/23/2009 PIMCO VIT High Yield Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 11/5/2001 11/5/2001 9/24/2007 PIMCO VIT Low Duration Portfolio N/A N/A N/A N/A 11/19/2012 11/19/2012 N/A N/A N/A PIMCO VIT Real Return Portfolio 5/1/2003 12/1/2003 3/19/2007 5/1/2003 9/17/2012 4/30/2012 N/A 5/1/2003 9/24/2007 PIMCO VIT Total Return Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/17/2012 4/30/2012 11/5/2001 11/5/2001 9/24/2007 PIMCO VIT Unconstrained Bond Portfolio N/A N/A N/A N/A 9/17/2012 4/30/2012 N/A N/A 7/22/2011 SP International Growth Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A N/A 12/15/2000 12/15/2000 N/A T. Rowe Price Blue Chip Growth Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A T. Rowe Price Equity Income Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A T. Rowe Price Health Sciences Portfolio N/A N/A N/A N/A 9/17/2012 9/17/2012 N/A N/A N/A Templeton Foreign Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/1/2003 N/A N/A 5/1/2003 5/1/2003 N/A Templeton Global Bond Securities Fund 1/22/2001 5/1/2007 5/1/2007 5/1/2007 9/17/2012 4/30/2012 9/6/1991 8/17/1998 9/24/2007 Templeton Growth Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/1/2003 9/17/2012 4/30/2012 5/1/2003 5/1/2003 9/24/2007 (Continued) 49 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 For the years ended December 31, 2013 and 2012, several funds changed their name as summarized, with the effective date of the change, in the following table: Current Fund Name Prior Fund Name Effective Date AZL Federated Clover Small Value Fund AZL Franklin Small Cap Value Fund February 26, 2012 AZL Oppenheimer Discovery Fund AZL Turner Quantitative Small Cap Growth Fund February 26, 2012 Invesco Van Kampen V.I. American Franchise Fund Invesco Van Kampen LIT Capital Growth Portfolio April 27, 2012 AZL Davis New York Venture Fund AZL Davis NY Venture Fund April 30, 2012 AZL Dreyfus Research Growth Fund AZL Dreyfus Equity Growth Fund April 30, 2012 AZL MFS Value Fund AZL Eaton Vance Large Cap Value Fund September 17, 2012 AZL MVP Fusion Balanced Fund* AZL Fusion Balanced Fund April 29, 2013 AZL MVP Fusion Conservative Fund AZL Fusion Conservative Fund April 29, 2013 AZL MVP Fusion Growth Fund AZL Fusion Growth Fund April 29, 2013 AZL MVP Fusion Moderate Fund* AZL Fusion Moderate Fund April 29, 2013 ClearBridge Variable Aggressive Growth Portfolio Legg Mason ClearBridge Variable Aggressive Growth Portfolio April 29, 2013 Invesco V.I. American Franchise Fund Invesco Van Kampen V. I. American Franchise Fund April 29, 2013 Invesco V.I. American Value Fund Invesco Van Kampen V.I. American Value Fund April 29, 2013 Oppenheimer Global Fund/VA Oppenheimer Global Securities Fund/VA April 29, 2013 AZL T. Rowe Price Capital Appreciation Fund AZL Davis New York Venture Fund November 15, 2013 *As disclosed below, AZL MVP Fusion Balanced Fund and AZL MVP Fusion Moderate Fund were closed and merged to AZL Fusion Balanced Fund and AZL Fusion Moderate Fund, respectively, on April 26, 2013.On April 29, 2013, AZL Fusion Balanced Fund and AZL Fusion Moderate Fund were renamed to AZL MVP Fusion Balanced Fund and AZL MVP Fusion Moderate Fund, respectively. During the years ended December 31, 2013 and 2012, the following funds were closed to new money: Fund Date Closed Invesco V.I. Capital Appreciation Fund April 27, 2012 Invesco Van Kampen LIT Capital Growth Portfolio April 27, 2012 Oppenheimer High Income Fund/VA October 26, 2012 AZL Allianz AGIC Opportunity Fund April 26, 2013 AZL MVP Fusion Balanced Fund April 26, 2013 AZL MVP Fusion Moderate Fund April 26, 2013 AZL Columbia Small Cap Value Fund November 15, 2013 (Continued) 50 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 During the years ended December 31, 2013 and 2012, the following funds were added as available option: Fund Date Opened AZL MVP Balanced Index Strategy Fund January 23, 2012 AZL MVP BlackRock Global Allocation Fund January 23, 2012 AZL MVP Fusion Balanced Fund January 23, 2012 AZL MVP Fusion Moderate Fund January 23, 2012 AZL MVP Growth Index Strategy Fund January 23, 2012 AZL MVP Invesco Equity and Income Fund January 23, 2012 PIMCO VIT Global Multi-Asset Managed Volatility Portfolio April 30, 2012 AZL Russell 1000 Growth Index Fund April 30, 2012 AZL Russell 1000 Value Index Fund April 30, 2012 AZL MVP Franklin Templeton Founding Strategy Plus Fund July 9, 2012 AZL NFJ International Value Fund September 17, 2012 BlackRock Equity Dividend V.I. Fund September 17, 2012 Dreyfus VIF Appreciation Portfolio September 17, 2012 Eaton Vance VT Floating-Rate Income Fund September 17, 2012 Fidelity VIP Emerging Markets Portfolio September 17, 2012 Fidelity VIP Mid Cap Portfolio September 17, 2012 Fidelity VIP Strategic Income Portfolio September 17, 2012 Franklin Strategic Income Securities Fund September 17, 2012 Invesco V.I. Balanced-Risk Allocation Fund September 17, 2012 Invesco Van Kampen V.I. American Value Fund September 17, 2012 Ivy Funds VIP Asset Strategy Portfolio September 17, 2012 Ivy Funds VIP Energy Portfolio September 17, 2012 Ivy Funds VIP Global Natural Resources Portfolio September 17, 2012 Ivy Funds VIP Growth Portfolio September 17, 2012 Ivy Funds VIP Mid Cap Growth Portfolio September 17, 2012 Ivy Funds VIP Science and Technology Portfolio September 17, 2012 JPMorgan Insurance Trust Core Bond Portfolio September 17, 2012 Lazard Retirement International Equity Portfolio September 17, 2012 Lazard Retirement U.S. Small-Mid Cap Equity Portfolio September 17, 2012 Legg Mason ClearBridge Variable Aggressive Growth Portfolio September 17, 2012 Legg Mason Dynamic Multi-Strategy VIT Portfolio September 17, 2012 MFS VIT II International Value Portfolio September 17, 2012 MFS VIT Research Bond Portfolio September 17, 2012 MFS VIT Utilities Portfolio September 17, 2012 Oppenheimer International Growth Fund/VA September 17, 2012 T. Rowe Price Blue Chip Growth Portfolio September 17, 2012 T. Rowe Price Equity Income Portfolio September 17, 2012 T. Rowe Price Health Sciences Portfolio September 17, 2012 Oppenheimer Global Strategic Income Fund October 26, 2012 AZL Pyramis Core Bond Fund November 19, 2012 PIMCO VIT Low Duration Portfolio November 19, 2012 (Continued) 51 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2013 For the years ended December 31, 2013 and 2012, several funds merged or were replaced.The fund names and effective dates of the mergersor replacements are summarized in the following table: Closed Fund Receiving Fund Date Merged Invesco V.I. Capital Appreciation Fund Invesco Van Kampen LIT Capital Growth Portfolio April 27, 2012 Oppenheimer High Income Fund/VA Oppenheimer Global Strategic Income Fund October 26, 2012 AZL Allianz AGIC Opportunity Fund
